Exhibit 10.2

 

EXECUTION

 

TRUST AGREEMENT

 

among

 

HMB ACCEPTANCE CORP.,

as Depositor,

 

WILMINGTON TRUST COMPANY,

as Owner Trustee

 

and

 

WELLS FARGO BANK, N.A.,

as Securities Administrator

 

Dated as of August 1, 2005

 

HOMEBANC MORTGAGE TRUST 2005-4

Mortgage Backed Notes



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS     

Section 1.01.

  Definitions    1

Section 1.02.

  Other Definitional Provisions    4 ARTICLE II      ORGANIZATION     

Section 2.01.

  Name    5

Section 2.02.

  Office    5

Section 2.03.

  Purpose and Powers    5

Section 2.04.

  Appointment of the Owner Trustee    6

Section 2.05.

  Initial Capital Contribution; Declaration of Trust    6

Section 2.06.

  Initial Beneficiary    7

Section 2.07.

  Liability of the Holder of the Ownership Certificate    7

Section 2.08.

  Situs of Trust    7

Section 2.09.

  Title to Trust Property    7

Section 2.10.

  Representations and Warranties of the Depositor    7

Section 2.11.

  Tax Treatment    9

Section 2.12.

  Investment Company    9 ARTICLE III      THE OWNERSHIP CERTIFICATE AND
TRANSFERS OF INTERESTS     

Section 3.01.

  The Ownership Certificate    9

Section 3.02.

  Execution, Authentication and Delivery of the Ownership Certificate    9

Section 3.03.

  Registration of and Limitations on Transfers and Exchanges of the Ownership
Certificate    10

Section 3.04.

  Lost, Stolen, Mutilated or Destroyed Ownership Certificate    12

Section 3.05.

  Persons Deemed Certificateholders    12

Section 3.06.

  Access to List of Certificateholders’ Names and Addresses    12

Section 3.07.

  Maintenance of Office or Agency    13

Section 3.08.

  Certificate Paying Agent    13 ARTICLE IV      APPLICATION OF TRUST FUNDS;
CERTAIN DUTIES     

Section 4.01.

  Certificate Distribution Account    14

Section 4.02.

  Application of Trust Funds    15

Section 4.03.

  Method of Payment    15

Section 4.04.

  Segregation of Moneys; No Interest    15

 

i



--------------------------------------------------------------------------------

ARTICLE V      AUTHORITY AND DUTIES OF THE OWNER TRUSTEE; ACTION BY
CERTIFICATEHOLDERS     

Section 5.01.

  General Authority    16

Section 5.02.

  General Duties    16

Section 5.03.

  Action Upon Instruction    16

Section 5.04.

  No Duties Except as Specified under Specified Documents or in Instructions   
17

Section 5.05.

  Restrictions    17

Section 5.06.

  Prior Notice to the Holder with Respect to Certain Matters; Separateness
Covenants    18

Section 5.07.

  Action by the Holder with Respect to Bankruptcy    20

Section 5.08.

  Restrictions on the Holder’s Power    20 ARTICLE VI      CONCERNING THE OWNER
TRUSTEE     

Section 6.01.

  Acceptance of Trusts and Duties    20

Section 6.02.

  Furnishing of Documents    21

Section 6.03.

  Books and Records    21

Section 6.04.

  Representations and Warranties    22

Section 6.05.

  Reliance; Advice of Counsel    23

Section 6.06.

  Not Acting in Individual Capacity    24

Section 6.07.

  Owner Trustee Not Liable for Ownership Certificate or Collateral    24

Section 6.08.

  Owner Trustee May Own Ownership Certificate and Notes    24

Section 6.09.

  Licenses    25

Section 6.10.

  Doing Business in Other Jurisdictions    25 ARTICLE VII      INDEMNIFICATION
AND COMPENSATION     

Section 7.01.

  Trust Expenses    25

Section 7.02.

  Indemnification    25

Section 7.03.

  Compensation    26

Section 7.04.

  Lien on Trust Estate    26 ARTICLE VIII      TERMINATION OF AGREEMENT     

Section 8.01.

  Termination of Agreement    27 ARTICLE IX      SUCCESSOR OWNER TRUSTEES AND
ADDITIONAL OWNER TRUSTEES     

Section 9.01.

  Eligibility Requirements for Owner Trustee    27

Section 9.02.

  Resignation or Removal of Owner Trustee    28

Section 9.03.

  Successor Owner Trustee    28

Section 9.04.

  Merger or Consolidation of Owner Trustee    29

Section 9.05.

  Appointment of Co-Trustee or Separate Trustee    29

 

ii



--------------------------------------------------------------------------------

ARTICLE X      MISCELLANEOUS     

Section 10.01.

  Supplements and Amendments    30

Section 10.02.

  No Legal Title to Trust Estate in Holder    32

Section 10.03.

  Pledge of Collateral by Owner Trustee is Binding    32

Section 10.04.

  Limitations on Rights of Others    32

Section 10.05.

  Notices    32

Section 10.06.

  Severability    32

Section 10.07.

  Separate Counterparts    33

Section 10.08.

  Successors and Assigns    33

Section 10.09.

  Headings    33

Section 10.10.

  Governing Law    33

Section 10.11.

  No Petition    33

Section 10.12.

  No Recourse    33

Section 10.13.

  Reporting Requirements of the Commission and Indemnification    33 ARTICLE XI
     OFFICERS     

Section 11.01.

  Appointment of Officers    34

Section 11.02.

  Officers to Provide Information to the Owner Trustee    34

 

EXHIBITS:

 

Exhibit A

  Form of Ownership Certificate

Exhibit B

  Form of Certificate of Trust

Exhibit C

  Form of Rule 144A Investment Letter

Exhibit D

  Owner Trustee Fee Letter Agreement

Exhibit E

  Form of Representation and Warranty Regarding Transferee’s Status as a REIT,
Qualified REIT Subsidiary or Disregarded Entity

 

iii



--------------------------------------------------------------------------------

This TRUST AGREEMENT dated as of August 1, 2005, is by and among HMB ACCEPTANCE
CORP., a Delaware corporation (the “Depositor”), WILMINGTON TRUST COMPANY, a
Delaware banking corporation, as owner trustee (the “Owner Trustee”) and WELLS
FARGO BANK, N.A., a national banking association, as securities administrator
(the “Securities Administrator”).

 

WHEREAS, pursuant to the Transfer and Servicing Agreement entered into
simultaneously with this Trust Agreement, Depositor intends to sell, transfer
and assign to a Delaware statutory trust created hereunder certain Mortgage
Loans and related assets (collectively, the “Collateral”), which statutory trust
would then pledge such Collateral under an indenture in order to secure the
issuance of the HomeBanc Mortgage Trust 2005-4 Mortgage-Backed Notes (the
“Notes”), the net proceeds of which would be applied toward the purchase of the
Collateral.

 

WHEREAS, the Depositor, the Owner Trustee and the Initial Holder intend that the
Trust be treated as a Qualified REIT Subsidiary for federal income tax purposes.

 

WHEREAS, the Depositor, the Owner Trustee and the Securities Administrator
desire to enter into this Agreement in order to effect the foregoing.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01. Definitions. For all purposes of this Agreement, the following
terms shall have the meanings set forth below.

 

Actual Knowledge: With respect to the Owner Trustee, any officer within the
Corporate Trust Office of the Owner Trustee responsible for administering the
Trust hereunder, or under the Operative Agreements, who has actual knowledge of
an action taken or an action not taken with regard to the Trust. Actions taken
or actions not taken of which the Owner Trustee should have had knowledge, or
has constructive knowledge, do not meet the definition of Actual Knowledge
hereunder. With respect to the Securities Administrator, any Responsible Officer
of the Securities Administrator who has actual knowledge of an action taken or
an action not taken with regard to the Trust.

 

Agreement or Trust Agreement: This Trust Agreement and any amendments or
modifications hereof.

 

Authorized Officer: With respect to the Trust, any officer of the Owner Trustee
who is authorized to act for the Owner Trustee in matters relating to the Trust
and who is identified on the list of Authorized Officers delivered by the Owner
Trustee to the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter) and, so long as the
Administration Agreement is in effect, any Vice President, Assistant Vice
President, Trust Officer, or more senior officer of the Securities Administrator
who is authorized to act for the Securities Administrator in matters relating to
the Trust and to be acted upon by the

 

Trust Agreement                      



--------------------------------------------------------------------------------

Securities Administrator pursuant to the Administration Agreement and who is
identified on the list of Authorized Officers delivered by the Securities
Administrator to the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter).

 

Bank: Wilmington Trust Company in its individual capacity and not as Owner
Trustee under this Agreement.

 

Certificate: Any Ownership Certificate issued pursuant to this Agreement.

 

Certificate Distribution Account: The certificate distribution account
maintained by or on behalf of the Securities Administrator for the benefit of
the Trust and the Certificateholders pursuant to Section 4.01.

 

Certificate of Trust: The Certificate of Trust to be filed by the Owner Trustee
for the Trust pursuant to Section 3810(a) of the Delaware Trust Statute in the
form of Exhibit B hereto.

 

Certificate Paying Agent: Initially, the Securities Administrator, in its
capacity as Certificate Paying Agent, or any successor to the Securities
Administrator in such capacity.

 

Certificate Register: The register maintained by the Certificate Registrar in
which the Certificate Registrar shall provide for the registration of the
Ownership Certificate and of transfers and exchanges of such Ownership
Certificate.

 

Certificate Registrar: Initially, the Securities Administrator, in its capacity
as Certificate Registrar, or any successor to the Securities Administrator in
such capacity.

 

Certificateholder or Holder: The Person in whose name an Ownership Certificate
is registered in the Certificate Register.

 

Collateral: As defined in the Indenture.

 

Corporate Trust Office: With respect to (i) the Owner Trustee, the principal
corporate trust office of the Owner Trustee located at Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890-0001, or at such other address
in the State of Delaware as the Owner Trustee may designate by notice to the
Securities Administrator and the Certificateholder, or the principal corporate
trust office of any successor Owner Trustee (the address (which shall be in the
State of Delaware) of which the successor owner trustee will notify the
Securities Administrator and the Certificateholder); (ii) the Securities
Administrator, the principal corporate trust office of the Securities
Administrator at which, at any particular time, its corporate trust business
shall be administered, which office at the date hereof for purposes of transfers
and exchanges and for presentment and surrender of the Ownership Certificate and
for payment thereof is located at Wells Fargo Bank, N.A., Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Client Manager
(HomeBanc Mortgage Trust 2005-4), and for all other purposes is located at Wells
Fargo Bank, N.A., P.O. Box 98, Columbia, Maryland 21046, Attention: Corporate
Trust Group (HomeBanc Mortgage Trust 2005-4) (or for overnight deliveries, at
9062 Old Annapolis Road, Columbia, Maryland 21045, Attention: Client Manager
(HomeBanc Mortgage Trust 2005-4)); and (iii) the Certificate Registrar, the
principal office of the Certificate Registrar at which at any particular time
its corporate trust business shall be

 

Trust Agreement                2     



--------------------------------------------------------------------------------

administered, which office at the date of execution of this Agreement is located
at the Corporate Trust Office of the Securities Administrator, or at such other
address as the Certificate Registrar may designate from time to time by notice
to the Securityholders and the Trust, or the principal corporate trust office of
any successor Certificate Registrar at the address designated by such successor
Certificate Registrar by notice to the Securityholders and the Trust.

 

Delaware Trust Statute: Chapter 38 of Title 12 of the Delaware Code, 12 Del.C.
Section 3801 et seq., as the same may be amended from time to time.

 

Depositor: HMB Acceptance Corp., a Delaware corporation.

 

Disregarded Entity: An entity that is both (a) solely owned by a REIT or
Qualified REIT Subsidiary and (b) disregarded as an entity separate from its
owner within the meaning of Section 301.7701-2(c)(2) of the Treasury
Regulations.

 

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

 

Indenture: The indenture dated as of August 1, 2005, among the Issuer, the
Indenture Trustee and the Securities Administrator, as such may be amended or
supplemented from time to time.

 

Indenture Trustee: U.S. Bank National Association, not in its individual
capacity but solely as Indenture Trustee, or any successor in interest.

 

Initial Holder: HMB Acceptance Corp., or any successor in interest.

 

Liabilities: The meaning specified in Section 7.02.

 

Master Servicer: Wells Fargo Bank, N.A., or any successor in interest.

 

Net Proceeds from the Notes: The proceeds received by the Trust from time to
time from the issuance and sale of its Notes, less the costs and expenses
incurred in connection with the issuance and sale of such Notes.

 

Non-U.S. Person: Any person other than a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

Officer: Those officers of the Trust referred to in Article XI.

 

Opinion of Counsel: One or more written opinions of counsel who may, except as
otherwise expressly provided in this Agreement, be employees of or counsel to
the Depositor and who shall be satisfactory to the Owner Trustee and the
Securities Administrator, which opinion shall be addressed to the Owner Trustee
and the Securities Administrator.

 

Ownership Certificate: An equity certificate representing a 100% undivided
beneficial interest in the Trust in substantially the form annexed hereto as
Exhibit A.

 

Trust Agreement                3     



--------------------------------------------------------------------------------

Owner Trustee: Wilmington Trust Company, a Delaware banking corporation, and any
successor in interest, not in its individual capacity, but solely as owner
trustee under the Trust Agreement.

 

Percentage Interest: With respect to any Ownership Certificate, the percentage
set forth on the face thereof.

 

Proposer: The Certificateholder making a written request pursuant to Section
5.07.

 

Prospective Holder: Each prospective purchaser and any subsequent transferee of
the Ownership Certificate.

 

Qualified REIT Subsidiary: A direct or indirect 100% owned subsidiary of a REIT
that satisfies the requirements of Section 856(i) of the Code.

 

REIT: A real estate investment trust within the meaning of Sections 856 and 857
of the Code.

 

Responsible Officer: With respect to (i) the Owner Trustee, any officer within
the Corporate Trust Office of the Owner Trustee with direct responsibility for
the administration of the Trust and also, with respect to a particular matter,
any other officer to whom such matter is referred because of such officer’s
knowledge of, and familiarity with, the particular subject; and (ii) the
Securities Administrator, any officer within the Corporate Trust Office of the
Securities Administrator with direct responsibility for the administration of
the Trust and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of, and
familiarity with, the particular subject.

 

Secretary of State: The Secretary of State of the State of Delaware.

 

Securities Administrator: Wells Fargo Bank, N.A., or any successor in interest.

 

Seller: HomeBanc Corp.

 

Single Certificate: An Ownership Certificate representing a 100% Percentage
Interest.

 

Transfer and Servicing Agreement: The Transfer and Servicing Agreement dated as
of August 1, 2005, by and among the Trust, as Issuer, HMB Acceptance Corp., as
Depositor, HomeBanc Corp., as Seller and Servicer, Wells Fargo Bank, N.A., as
Master Servicer and Securities Administrator, and U.S. Bank National
Association, as Indenture Trustee, as such may be amended or supplemented from
time to time.

 

Trust: The trust established pursuant to this Agreement which shall carry on its
business operations under the name of “HomeBanc Mortgage Trust 2005-4.”

 

Section 1.02. Other Definitional Provisions.

 

Capitalized terms used herein and not defined herein shall have the same
meanings assigned to them in the Transfer and Servicing Agreement or in the
Indenture, as applicable.

 

Trust Agreement                4     



--------------------------------------------------------------------------------

(a) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

 

(b) As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
generally accepted accounting principles. To the extent that the definitions of
accounting terms in this Agreement or in any such certificate or other document
are inconsistent with the meanings of such terms under generally accepted
accounting principles, the definitions contained in this Agreement or in any
such certificate or other document shall control.

 

(c) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section and Exhibit references contained
in this Agreement are references to Sections and Exhibits in or to this
Agreement unless otherwise specified; and the term “including” shall mean
“including without limitation.”

 

(d) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as the
feminine and neuter genders of such terms.

 

(e) Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; references to a Person
are also to its permitted successors and assigns.

 

ARTICLE II

ORGANIZATION

 

Section 2.01. Name. The trust established under this Agreement shall be referred
to as “HomeBanc Mortgage Trust 2005-4” in which name the Owner Trustee and the
Officers may conduct the activities contemplated hereby, including the making
and executing of contracts and other instruments on behalf of the Trust and sue
and be sued.

 

Section 2.02. Office. The principal office of the Trust shall be in care of the
Owner Trustee, at its Corporate Trust Office. The Trust shall also have an
office in care of the Securities Administrator at its Corporate Trust Office.

 

Section 2.03. Purpose and Powers. The Trust shall have the power and authority
to engage in any of the following activities:

 

(a) to issue one or more Classes of Notes from time to time pursuant to the
Indenture and the Ownership Certificate pursuant to this Agreement and to sell,
transfer and exchange such Notes and such Ownership Certificate;

 

Trust Agreement                5     



--------------------------------------------------------------------------------

(b) with the proceeds of the sale of the Notes and the Ownership Certificate, to
pay the organizational, start-up and transactional expenses of the Trust and to
pay the balance of the Net Proceeds from the Notes to the Depositor in
consideration of the transfer to the Trust of the Collateral;

 

(c) to assign, grant, transfer, pledge, mortgage and convey the Trust Estate
pursuant to the Indenture and to hold, manage and distribute to the
Certificateholder pursuant to the terms of the Transfer and Servicing Agreement
any portion of the Collateral released from the lien of, and remitted to the
Trust pursuant to, the Indenture;

 

(d) to enter into and perform its obligations under the Operative Agreements and
any Swap Agreement to which it is to be a party;

 

(e) to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and

 

(f) subject to compliance with the Operative Agreements, to engage in such other
activities as may be required in connection with conservation of the Trust
Estate and the making of distributions and payments to the Certificateholders
and the Noteholders.

 

The Trust is hereby authorized to engage in the foregoing activities. The Trust
shall not engage in any activity other than in connection with the foregoing or
other than as required or authorized by the terms of this Agreement or the
Operative Agreements.

 

Section 2.04. Appointment of the Owner Trustee. The Depositor hereby appoints
the Bank to act as owner trustee (the “Owner Trustee”) of the Trust effective as
of the date hereof to have all the rights, powers and duties set forth herein
with respect to accomplishing the purposes of the Trust.

 

The Owner Trustee is hereby authorized to execute this Agreement, the Indenture,
the Administration Agreement, the Transfer and Servicing Agreement and any other
Operative Agreement on behalf of the Trust. The Owner Trustee is hereby
authorized to take all actions required or permitted to be taken by it in
accordance with the terms of this Agreement.

 

Section 2.05. Initial Capital Contribution; Declaration of Trust.

 

(a) The Depositor hereby sells, assigns, transfers, conveys and sets over to the
Trust, as of the date hereof, the sum of $1. The Owner Trustee hereby
acknowledges receipt in trust from the Depositor, as of the Closing Date, of the
foregoing contribution which shall constitute the initial corpus of the Trust
Estate and shall be deposited in the Certificate Distribution Account. The
Depositor shall pay organizational expenses of the Trust as they may arise or
shall, upon the request of the Owner Trustee, promptly reimburse the Owner
Trustee for any such expenses paid by the Owner Trustee.

 

(b) The Owner Trustee hereby declares that it will hold the Trust Estate in
trust upon and subject to the conditions set forth herein for the use and
benefit of the Certificateholders, subject to the obligations of the Trust under
the Operative Agreements. It is the intention of the parties

 

Trust Agreement                6     



--------------------------------------------------------------------------------

hereto that the Trust constitute a statutory trust under the Delaware Trust
Statute and that this Agreement constitute the governing instrument of such
statutory trust. No later than the Closing Date, the Owner Trustee shall cause
the filing of the Certificate of Trust with the Secretary of State. Except as
otherwise provided in this Agreement, the rights of the Certificateholders will
be those of beneficial owners of the Trust.

 

Section 2.06. Initial Beneficiary. Upon the formation of the Trust by the
contribution by the Depositor pursuant to Section 2.05 and until the issuance of
the Ownership Certificate, the Depositor shall be the sole beneficiary of the
Trust.

 

Section 2.07. Liability of the Holder of the Ownership Certificate. To the
fullest extent permitted by applicable law, no Certificateholder shall have any
personal liability for any liability or obligation of the Trust or, except as
otherwise provided herein, to the Owner Trustee.

 

Section 2.08. Situs of Trust. The Trust will be located in the State of
Delaware. All bank accounts maintained by the Owner Trustee on behalf of the
Trust shall be located in the States of Delaware, New York or the jurisdiction
where the Securities Administrator maintains bank accounts with respect to
collections on the Collateral. The only offices of the Trust will be as
described in Section 2.02 hereof. The Trust shall not have any employees;
provided, however, that nothing herein shall restrict or prohibit the Owner
Trustee from having employees within or without the State of Delaware. Payments
will be received by the Trust only in Delaware, New York, the jurisdiction in
which the Securities Administrator maintains the Certificate Distribution
Account or such other jurisdiction designated by the Depositor, and payments
will be made by the Trust only from the Trust Accounts or from Delaware, New
York or such other jurisdiction designated by the Depositor.

 

Section 2.09. Title to Trust Property.

 

(a) Subject to the Indenture, title to all of the Trust Estate shall be vested
at all times in the Trust as a separate legal entity until this Agreement
terminates pursuant to Article VIII hereof; provided, however, that if the laws
of any jurisdiction require that title to any part of the Trust Estate be vested
in the trustee of the Trust, then title to that part of the Trust Estate shall
be deemed to be vested in the Owner Trustee or any co-trustee or separate
trustee, as the case may be, appointed pursuant to Article IX of this Agreement.

 

(b) The Certificateholders shall have no legal title to any part of the Trust
Estate. No transfer by operation of law or otherwise of any interest of the
Certificateholders shall operate to terminate this Agreement or the trusts
created hereunder or entitle any transferee to an accounting or to the transfer
to it of any part of the Trust Estate.

 

Section 2.10. Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants to the Owner Trustee and the Securities
Administrator as of the Closing Date, as follows:

 

(a) The Depositor is duly organized and validly existing as a corporation in
good standing under the laws of the State of Delaware, with power and authority
to own its properties and to conduct its business as such properties are
currently owned and such business is presently

 

Trust Agreement                7     



--------------------------------------------------------------------------------

conducted and had at all relevant times, and now has, power, authority and the
legal right to acquire and own the Mortgage Loans.

 

(b) The Depositor is duly qualified to do business as a foreign corporation in
good standing and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property or the conduct of its
business shall require such qualifications.

 

(c) The Depositor has the power and authority to execute and deliver any
Operative Agreement to which it is a party and to carry out its terms; the
Depositor has full power and authority to sell and assign the Collateral to be
sold and assigned to and deposited with the Trust and the Depositor has duly
authorized such assignment and deposit to the Trust by all necessary corporate
action; and the execution, delivery and performance of this Agreement or any
other Operative Agreement to which it is a party has been duly authorized by the
Depositor by all necessary corporate action and, assuming the due authorization,
execution and delivery of each such agreement by the other parties thereto, each
such agreement constitutes a valid and binding obligation of the Depositor,
enforceable against the Depositor in accordance with its terms, except as
enforcement thereof may be subject to or limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws relating to or affecting
creditors’ rights generally and by general equitable principles.

 

(d) The consummation of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof and thereof do not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
by-laws of the Depositor, or any indenture, agreement or other instrument to
which the Depositor is a party or by which it is bound; nor result in the
creation or imposition of any lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument (other than pursuant
to the Operative Agreements); nor violate any law or, to the best of the
Depositor’s knowledge, any order, rule or regulation applicable to the Depositor
of any court or of any Federal or state regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties.

 

(e) There are no proceedings or investigations, pending or, to the best
knowledge of the Depositor, threatened before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or its properties: (i) asserting the invalidity of this
Agreement or any other Operative Agreement to which the Depositor is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any other Operative Agreement to which the Depositor is a
party or (iii) seeking any determination or ruling that might materially and
adversely affect the performance by the Depositor of its obligations under, or
the validity or enforceability of, this Agreement or any other Operative
Agreement to which the Depositor is a party.

 

(f) The representations and warranties of the Depositor made pursuant to the
Transfer and Servicing Agreement are true and correct.

 

(g) This Agreement is not required to be qualified under the Trust Indenture Act
of 1939, as amended, and the Trust is not required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.

 

Trust Agreement                8     



--------------------------------------------------------------------------------

Section 2.11. Tax Treatment. The Depositor, the Owner Trustee and the Initial
Holder intend that the Trust be treated for federal income tax purposes as a
Qualified REIT Subsidiary. In accordance with Section 5.08(c) of the Transfer
and Servicing Agreement and Section 6.06 of the Indenture, the Securities
Administrator will perform the calculation of accrual of original issue discount
and the amortization of premium on the Securities and will prepare and make any
necessary tax filings under the Code with respect to the payments on the Notes.

 

Section 2.12. Investment Company. Neither the Depositor nor any holder of an
Ownership Certificate shall take any action which would cause the Trust to
become an “investment company” which would be required to register under the
Investment Company Act of 1940, as amended.

 

ARTICLE III

THE OWNERSHIP CERTIFICATE AND TRANSFERS OF INTERESTS

 

Section 3.01. The Ownership Certificate. The Ownership Certificate shall
initially be issued as a single certificate in definitive, fully registered form
and shall initially be registered in the name of the Initial Holder. No
Ownership Certificate shall be issued in authorized denominations of less than a
100% Percentage Interest in such Certificate. The Ownership Certificate shall be
executed on behalf of the Trust by manual or facsimile signature of an
Authorized Officer of the Owner Trustee and authenticated in the manner provided
in Section 3.02. An Ownership Certificate bearing the manual signatures of
individuals who were, at the time when such signatures shall have been affixed,
authorized to sign on behalf of the Trust, shall be validly issued and entitled
to the benefit of this Agreement, notwithstanding that such individuals or any
of them shall have ceased to be so authorized prior to the authentication and
delivery of such Ownership Certificate or did not hold such offices at the date
of authentication and delivery of such Ownership Certificate. A Person shall
become a Certificateholder and shall be entitled to the rights and subject to
the obligations of a Certificateholder hereunder upon such Person’s acceptance
of an Ownership Certificate duly registered in such Person’s name pursuant to
Section 3.03.

 

Section 3.02. Execution, Authentication and Delivery of the Ownership
Certificate.

 

Concurrently with the sale of the Collateral to the Trust pursuant to the
Transfer and Servicing Agreement, the Owner Trustee shall cause the Ownership
Certificate issued hereunder to be executed and authenticated on behalf of the
Trust and authenticated and delivered to the Initial Holder or upon the written
order of the Depositor, signed by its chairman of the board, its president or
any vice president, without further corporate action by the Depositor. The
Ownership Certificate shall not entitle its Holder to any benefits under this
Agreement or be valid for any purpose unless there shall appear on such
Ownership Certificate a certificate of authentication substantially in the form
set forth in Exhibit A hereto, executed by the Certificate Registrar, as the
Owner Trustee’s authenticating agent, by manual signature; such authentication
shall constitute conclusive evidence that such Ownership Certificate shall have
been duly authenticated and delivered hereunder. An Ownership Certificate shall
be dated the date of its authentication.

 

Trust Agreement                9     



--------------------------------------------------------------------------------

Section 3.03. Registration of and Limitations on Transfers and Exchanges of the
Ownership Certificate. The Certificate Registrar shall keep or cause to be kept,
at the office or agency maintained pursuant to Section 3.07, a Certificate
Register in which, subject to such reasonable regulations as it may prescribe,
the Certificate Registrar shall provide for the registration of the Ownership
Certificate and of transfers and exchanges of the Ownership Certificate as
herein provided; provided, however, that no Ownership Certificate shall be
issued in any such transfer and exchange representing less than a 100%
Percentage Interest in such Certificate; and provided, further, that no
Ownership Certificate shall be issued in any such transfer and exchange except
in accordance with the provisions and conditions set forth below in this Section
3.03. The Securities Administrator shall be the initial Certificate Registrar.
If the Certificate Registrar resigns or is removed, the Owner Trustee, with the
consent of the Depositor, shall appoint a successor Certificate Registrar.

 

Subject to satisfaction of the conditions set forth below, upon surrender for
registration of transfer of an Ownership Certificate at the office or agency
maintained pursuant to Section 3.07, the Owner Trustee shall execute,
authenticate and deliver (or cause the Securities Administrator as its
authenticating agent to authenticate and deliver), in the name of the designated
transferee, a new Ownership Certificate evidencing the Percentage Interest of
the Ownership Certificate so surrendered and dated the date of authentication by
the Owner Trustee or the Certificate Registrar.

 

Every Ownership Certificate presented or surrendered for registration of
transfer or exchange shall be accompanied by a written instrument of transfer in
form satisfactory to the Owner Trustee and the Certificate Registrar duly
executed by the Holder or such Holder’s attorney duly authorized in writing.
Each Ownership Certificate surrendered for registration of transfer or exchange
shall be cancelled and subsequently disposed of by the Certificate Registrar in
accordance with its customary practice.

 

No service charge shall be made for any registration of transfer or exchange of
the Ownership Certificate, but the Owner Trustee or the Certificate Registrar
may require payment of a sum sufficient to cover any tax or governmental charge
that may be imposed in connection with any transfer or exchange of the Ownership
Certificate or any other expense arising as a result of any registration of
transfer or exchange.

 

The preceding provisions of this Section notwithstanding, the Owner Trustee
shall not make and the Certificate Registrar shall not register transfer or
exchanges of an Ownership Certificate for a period of 15 days preceding the due
date for any payment with respect to the Ownership Certificate.

 

No transfer of an Ownership Certificate shall be made unless such transfer is
exempt from the registration requirements of the Securities Act and any
applicable state securities laws or is made in accordance with said Act and
laws. Except in the case of the initial transfer to the Initial Holder, in the
event of any such transfer, the Certificate Registrar or the Depositor shall
prior to such transfer require the transferee to execute an investment letter
(in the form attached hereto as Exhibit C) certifying to the Trust, the Owner
Trustee, the Securities Administrator, the Certificate Registrar and the
Depositor that such transferee is a “qualified institutional buyer” under Rule
144A under the Securities Act, and any expense associated with the preparation
and

 

Trust Agreement                10     



--------------------------------------------------------------------------------

execution of any such investment letter shall not be an expense of the Trust,
the Owner Trustee, the Securities Administrator, the Certificate Registrar or
the Depositor. A Holder desiring to effect the transfer of an Ownership
Certificate shall, and does hereby agree to, indemnify the Trust, the Owner
Trustee, the Securities Administrator, the Certificate Registrar and the
Depositor against any and all liability that may result if the transfer is not
so exempt or is not made in accordance with such federal and state laws.

 

Except in the case of the initial transfer to the Initial Holder, no transfer of
an Ownership Certificate shall be made unless the Certificate Registrar shall
have received a representation letter (in the form attached hereto as Exhibit C)
from the proposed transferee of such Ownership Certificate to the effect that
such proposed transferee is not an employee benefit plan or other retirement
arrangement subject to Section 406 of ERISA, or Section 4975 of the Code, or any
substantially similar applicable law, or a Person acting on behalf of or using
the assets of any such plan, which representation letter shall not be an expense
of the Trust, the Owner Trustee, the Securities Administrator, the Certificate
Registrar or the Depositor.

 

Prior to and as a condition of the registration of any transfer, sale or other
disposition of the Ownership Certificate, the Initial Holder of the Ownership
Certificate and each Prospective Holder of the Ownership Certificate shall
represent and warrant in writing, in substantially the form set forth in Exhibit
F hereto, to the Owner Trustee, the Securities Administrator and the Certificate
Registrar and any of their respective successors that:

 

(i) Such Person is duly authorized to purchase the Ownership Certificate and its
purchase of investments having the characteristics of the Ownership Certificate
is authorized under, and not directly or indirectly in contravention of, any
law, charter, trust instrument or other operative document, investment
guidelines or list of permissible or impermissible investments that is
applicable to the investor;

 

(ii) Such Person understands that each holder of an Ownership Certificate, by
virtue of its acceptance thereof, assents to the terms, provisions and
conditions of the Agreement; and

 

(iii) Such Person is a REIT, a Qualified REIT Subsidiary or a Disregarded
Entity.

 

The Trust shall cause each Certificate to contain a legend, substantially in the
form of the applicable legends provided in Exhibit A hereto, stating that
transfer of such Certificate is subject to certain restrictions and referring
prospective purchasers of the Certificates to this Section 3.03 with respect to
such restrictions.

 

Notwithstanding anything to the contrary herein, no transfer, pledge or
encumbrance of any Ownership Certificate shall be made to any Person unless the
Owner Trustee and the Certificate Registrar have received an Opinion of Counsel
(which shall not be an expense of the Owner Trustee or the Certificate
Registrar) to the effect that such transfer, pledge or encumbrance would not
have any adverse effect of the status of the Notes as debt for federal income
tax purposes and would not result in the Trust’s becoming taxable for federal
income tax purposes.

 

Trust Agreement                11     



--------------------------------------------------------------------------------

If any purported transferee shall become a Holder in violation of the provisions
of this Section, then upon receipt of written notice to the Certificate
Registrar and the Certificate Paying Agent that the registration of transfer of
the Ownership Certificate to such Holder was not in fact permitted by this
Section, then the transfer to that Holder shall be void ab initio and the last
preceding Holder that was and that continues to be an eligible Holder in
accordance with the provisions of this Section shall be restored to all rights
as Holder thereof retroactive to the date of such registration of transfer of
the Ownership Certificate. The Certificate Registrar shall be under no liability
to any Person for any registration of transfer of an Ownership Certificate that
is in fact not permitted by this Section, for making any payment due on such
Certificate to the Holder thereof or for taking any other action with respect to
such Holder under the provisions of this Agreement so long as the transfer was
registered upon receipt of the affidavit described in the immediately preceding
paragraph.

 

Section 3.04. Lost, Stolen, Mutilated or Destroyed Ownership Certificate. If (a)
a mutilated Ownership Certificate is surrendered to the Certificate Registrar,
or (b) the Certificate Registrar receives evidence to its satisfaction that an
Ownership Certificate has been destroyed, lost or stolen, and there is delivered
to the Certificate Registrar proof of ownership satisfactory to the Certificate
Registrar, together with such security or indemnity as required by the
Certificate Registrar and the Owner Trustee to save each of them harmless, then
in the absence of notice to the Certificate Registrar or the Owner Trustee that
such Ownership Certificate has been acquired by a protected purchaser, the Owner
Trustee shall execute on behalf of the Trust, and the Owner Trustee or the
Certificate Registrar shall authenticate and deliver, in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Ownership Certificate, a new
Ownership Certificate of like tenor and Percentage Interest. In connection with
the issuance of any new Ownership Certificate under this Section 3.04, the Owner
Trustee or the Certificate Registrar may require the payment of a sum sufficient
to cover any expenses of the Owner Trustee or the Certificate Registrar
(including any fees and expenses of counsel) and any tax or other governmental
charge that may be imposed in connection therewith. Any duplicate Ownership
Certificate issued pursuant to this Section 3.04 shall constitute conclusive
evidence of ownership in the Trust, as if originally issued, whether or not the
lost, stolen or destroyed Ownership Certificate shall be found at any time.

 

Section 3.05. Persons Deemed Certificateholders. Prior to due presentation of an
Ownership Certificate for registration of transfer, the Owner Trustee, the
Certificate Registrar or any Certificate Paying Agent may treat the Holder as
the owner of such Ownership Certificate for the purpose of receiving
distributions pursuant to Section 4.02 and for all other purposes whatsoever,
and none of the Trust, the Owner Trustee, the Certificate Registrar or any
Certificate Paying Agent shall be bound by any notice to the contrary.

 

Section 3.06. Access to List of Certificateholders’ Names and Addresses. The
Certificate Registrar shall furnish or cause to be furnished to the Depositor,
the Certificate Paying Agent or the Owner Trustee, within 15 days after receipt
by the Certificate Registrar of a written request therefor from the Depositor,
the Certificate Paying Agent or the Owner Trustee, in such form as the Depositor
or the Owner Trustee, as the case may be, may reasonably require, of the name
and address of the Holder as of the most recent Record Date. A Holder, by
receiving and holding an Ownership Certificate, shall be deemed to have agreed
not to hold any of the Trust, the Depositor, the Certificate Registrar, the
Certificate Paying Agent or the Owner

 

Trust Agreement                12     



--------------------------------------------------------------------------------

Trustee accountable or liable for damages by reason of the disclosure of its
name and address, regardless of the source from which such information was
derived.

 

Section 3.07. Maintenance of Office or Agency. The Certificate Registrar on
behalf of the Trust, shall maintain an office or offices or agency or agencies
where an Ownership Certificate may be surrendered for registration of transfer
or exchange and where notices and demands to or upon the Owner Trustee in
respect of the Ownership Certificate and the Operative Agreements may be served.
The Certificate Registrar shall give the Owner Trustee prompt notice, in
writing, of any such notice or demand. The Certificate Registrar initially
designates the Corporate Trust Office of the Securities Administrator as its
office for such purposes. The Certificate Registrar shall give prompt written
notice to the Depositor, the Owner Trustee, the Certificate Paying Agent and the
Certificateholders of any change in the location of the Certificate Register or
any such office or agency.

 

Section 3.08. Certificate Paying Agent.

 

(a) The Owner Trustee may appoint, and hereby appoints, the Securities
Administrator as Certificate Paying Agent under this Agreement. The Certificate
Paying Agent shall make distributions to the Holder from the Certificate
Distribution Account pursuant to Section 4.02 hereof and Section 6.02 of the
Transfer and Servicing Agreement and, upon request, shall report the amounts of
such distributions to the Owner Trustee. The Certificate Paying Agent shall have
the revocable power to withdraw funds from the Certificate Distribution Account
for the purpose of making the distributions referred to above. The Securities
Administrator hereby accepts such appointment and further agrees that it will be
bound by the provisions of this Agreement and the Transfer and Servicing
Agreement relating to the Certificate Paying Agent and shall:

 

(i) hold all sums held by it for the payment of amounts due with respect to the
Ownership Certificate in trust for the benefit of the Person entitled thereto
until such sums shall be paid to such Person or otherwise disposed of as herein
provided;

 

(ii) give the Owner Trustee notice of any default by the Trust of which a
Responsible Officer of the Securities Administrator has actual knowledge in the
making of any payment required to be made with respect to the Ownership
Certificate;

 

(iii) at any time during the continuance of any such default, upon the written
request of the Owner Trustee forthwith pay to the Owner Trustee on behalf of the
Trust all sums so held in Trust by such Certificate Paying Agent;

 

(iv) immediately resign as Certificate Paying Agent and forthwith pay to the
Owner Trustee on behalf of the Trust all sums held by it in trust for the
payment of Ownership Certificate if at any time it ceases to meet the standards
under this Section 3.08 required to be met by the Certificate Paying Agent at
the time of its appointment; and

 

(v) comply with all requirements of the Code with respect to the withholding
from any payments made by it on the Ownership Certificate of any applicable
withholding taxes imposed thereon and with respect to any applicable reporting
requirements in connection therewith; provided, however, that with respect to
reporting

 

Trust Agreement                13     



--------------------------------------------------------------------------------

requirements applicable to original issue discount, the accrual of market
discount or the amortization of premium on the Ownership Certificate, the
Securities Administrator shall have first provided the calculations pertaining
thereto and the amount of any resulting withholding taxes to the Securities
Administrator and the Certificate Paying Agent.

 

(vi) not institute bankruptcy proceedings against the Trust in connection with
this Agreement.

 

(b) In the event that the Securities Administrator shall no longer be the
Certificate Paying Agent hereunder, the Owner Trustee, with the consent of the
Depositor, shall appoint a successor to act as Certificate Paying Agent (which
shall be a bank or trust company). The Owner Trustee shall cause such successor
Certificate Paying Agent or any additional Certificate Paying Agent appointed by
the Owner Trustee to execute and deliver to the Owner Trustee an instrument in
which such successor Certificate Paying Agent or additional Certificate Paying
Agent shall agree with the Owner Trustee that as Certificate Paying Agent, such
successor Certificate Paying Agent or additional Certificate Paying Agent will
hold all sums, if any, held by it for payment in trust for the benefit of the
Holder entitled thereto until such sums shall be paid to such Holder. The
Certificate Paying Agent shall return all unclaimed funds to the Owner Trustee,
and upon removal of a Certificate Paying Agent, such Certificate Paying Agent
shall also return all funds in its possession to the Owner Trustee. The
provisions of Sections 5.03, 5.04, 6.01, 6.05, 6.07, 6.08, 7.01 and 7.02 shall
apply to the Securities Administrator, as though it had been named in such
sections, also in its roles as Certificate Paying Agent and as Certificate
Registrar for so long as the Securities Administrator shall act as Certificate
Paying Agent and as Certificate Registrar and, to the extent applicable, to any
other Certificate Paying Agent or Certificate Registrar appointed hereunder. Any
reference in this Agreement to the Certificate Paying Agent shall include any
co-paying agent unless the context requires otherwise.

 

ARTICLE IV

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

 

Section 4.01. Certificate Distribution Account.

 

(a) The Securities Administrator shall establish and maintain on behalf of the
Trust and the Certificateholder, the Certificate Distribution Account.

 

(b) The Certificate Distribution Account shall be an Eligible Account. If the
Certificate Distribution Account ceases to be an Eligible Account, the
Securities Administrator shall establish a new Certificate Distribution Account
that is an Eligible Account within 10 days and transfer all funds and investment
property on deposit in such existing Certificate Distribution Account into such
new Certificate Distribution Account.

 

(c) The Certificate Paying Agent shall withdraw funds from the Certificate
Distribution Account for payments to the Certificateholder in the manner
specified in this Agreement. In addition, the Securities Administrator may prior
to making the payment required pursuant to Section 4.02 from time to time make
withdrawals from the Certificate Distribution Account for the following
purposes:

 

(i) to withdraw funds deposited in error in the Certificate Distribution
Account; and

 

Trust Agreement                14     



--------------------------------------------------------------------------------

(ii) to clear and terminate the Certificate Distribution Account upon the
termination of the Trust.

 

(d) All of the right, title and interest of the Trust in all funds on deposit
from time to time in the Certificate Distribution Account and in all proceeds
thereof shall be held for the benefit of the Holder and such other persons
entitled to payments therefrom. Except as otherwise expressly provided herein,
the Certificate Distribution Account shall be under the sole dominion and
control of the Owner Trustee for the benefit of the Certificateholder.

 

Section 4.02. Application of Trust Funds.

 

(a) On each Payment Date, the Owner Trustee shall direct the Certificate Paying
Agent to distribute to the Holder, from amounts on deposit in the Certificate
Distribution Account, after payment of any amounts required to be paid pursuant
to Section 7.02, the distributions as provided in Section 6.02 of the Transfer
and Servicing Agreement with respect to such Payment Date. The Owner Trustee
hereby directs the Certificate Paying Agent to distribute on each Payment Date
to the Holder amounts on deposit in the Certificate Distribution Account in
accordance with Section 6.02 of the Transfer and Servicing Agreement and the
Certificate Paying Agent hereby acknowledges such direction.

 

(b) All payments to be made under this Agreement by the Certificate Paying Agent
shall be made only from the income and proceeds of the Trust Estate and only to
the extent that the Certificate Paying Agent has received such income or
proceeds. The Certificate Paying Agent shall not be liable to any Holder, the
Indenture Trustee or the Owner Trustee for any amounts payable pursuant to this
Section 4.02 except to the extent that non-payment is due to the Certificate
Paying Agent’s acts or omissions amounting to willful misconduct or gross
negligence.

 

(c) Distributions to the Holder shall be subordinated to the creditors of the
Trust, including, without limitation, the Noteholders.

 

Section 4.03. Method of Payment. Subject to Section 8.01(c), distributions
required to be made to the Holder on any Payment Date as provided in Section
4.02 shall be made to the Person who was the Holder on the preceding Record Date
either by wire transfer, in immediately available funds, to the account of such
Holder at a bank or other entity having appropriate facilities therefor, if the
Holder shall have provided to the Certificate Registrar appropriate written
instructions at least five Business Days prior to such Payment Date or, if not,
by check mailed to such Holder at the address of such Holder appearing in the
Certificate Register.

 

Section 4.04. Segregation of Moneys; No Interest. Moneys received by or on
behalf of the Owner Trustee hereunder and deposited into the Certificate
Distribution Account will be segregated except to the extent required otherwise
by law or the provisions of the Transfer and Servicing Agreement. The Owner
Trustee shall not be liable for payment of any interest in respect of such
moneys.

 

Trust Agreement                15     



--------------------------------------------------------------------------------

ARTICLE V

AUTHORITY AND DUTIES OF THE OWNER TRUSTEE;

ACTION BY CERTIFICATEHOLDERS

 

Section 5.01. General Authority. The Owner Trustee is authorized and directed to
execute and deliver the Notes, the Ownership Certificate, and the other
Operative Agreements to which the Trust is to be a party and each certificate or
other document attached as an exhibit to or contemplated by the Operative
Agreements to which the Trust is to be a party and any amendment or other
agreement or instrument described herein, as evidenced conclusively by the Owner
Trustee’s execution thereof, and, on behalf of the Trust, to direct the Owner
Trustee to authenticate the Notes. In addition to the foregoing, the Owner
Trustee is authorized, but shall not be obligated, to take all actions required
of the Trust pursuant to the Operative Agreements.

 

Section 5.02. General Duties.

 

(a) It shall be the duty of the Owner Trustee to discharge (or cause to be
discharged) all of its responsibilities pursuant to the terms of this Agreement
and the other Operative Agreements to which the Trust is a party and to
administer the Trust in the interest of the Certificateholders, subject to the
Operative Agreements and in accordance with the provisions of this Agreement.
Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the Operative
Agreements to the extent the Securities Administrator has agreed in the
Administration Agreement, the Transfer and Servicing Agreement or this
Agreement, respectively, to perform any act or to discharge any duty of the
Owner Trustee or the Trust hereunder or under any Operative Agreement, and the
Owner Trustee shall not be held liable for the default or failure of the
Securities Administrator to carry out its obligations under the Administration
Agreement, this Agreement, the Transfer and Servicing Agreement, or any other
Operative Agreement, respectively; and

 

(b) It shall be the duty of the Depositor under the Administration Agreement to
obtain and preserve the Trust’s qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of the Indenture, the Notes, the Collateral and each
other instrument and agreement included in the Trust Estate. It shall be the
duty of the Owner Trustee to cooperate with the Depositor with respect to such
matters.

 

Section 5.03. Action Upon Instruction.

 

(a) Subject to this Article V and in accordance with the terms of the Operative
Agreements, the Holder may by written instruction direct the Owner Trustee in
the management of the Trust, but only to the extent consistent with the limited
purpose of the Trust. Such direction may be exercised at any time by written
instruction of the Holder pursuant to this Article V.

 

(b) Notwithstanding the foregoing, the Owner Trustee shall not be required to
take any action hereunder or under any Operative Agreement if the Owner Trustee
shall have reasonably determined, or shall have been advised by counsel, that
such action is likely to result in liability

 

Trust Agreement                16     



--------------------------------------------------------------------------------

on the part of the Owner Trustee or is contrary to the terms hereof or of any
Operative Agreement or is otherwise contrary to law.

 

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or under any
other Operative Agreement, or in the event that the Owner Trustee is unsure as
to the application of any provision of this Agreement or any other Operative
Agreement or any such provision is ambiguous as to its application, or is, or
appears to be, in conflict with any other applicable provision, or in the event
that this Agreement permits any determination by the Owner Trustee or is silent
or is incomplete as to the course of action that the Owner Trustee is required
to take with respect to a particular set of facts, the Owner Trustee may
promptly give notice (in such form as shall be appropriate under the
circumstances) to the Holder requesting instruction as to the course of action
to be adopted, and to the extent the Owner Trustee acts in good faith in
accordance with any written instruction of the Holder, the Owner Trustee shall
not be liable on account of such action to any Person. If the Owner Trustee
shall not have received appropriate instruction within 10 days of such notice
(or within such shorter period of time as reasonably may be specified in such
notice or may be necessary under the circumstances) it may, but shall be under
no duty to, take or refrain from taking such action not inconsistent with this
Agreement or any other Operative Agreement, as it shall deem to be in the best
interests of the Holder, and the Owner Trustee shall have no liability to any
Person for such action or inaction.

 

Section 5.04. No Duties Except as Specified under Specified Documents or in
Instructions. The Owner Trustee shall not have any duty or obligation to manage,
make any payment with respect to, register, record, sell, dispose of, or
otherwise deal with the Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which the Owner Trustee or the Issuer is a party, except as expressly
provided (i) in accordance with the powers granted to and the authority
conferred upon the Owner Trustee pursuant to this Agreement, and (ii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 5.03; and no implied duties or obligations shall be read
into this Agreement or any Operative Agreement against the Owner Trustee. The
Owner Trustee shall have no responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection of any security interest or lien granted to the Trust
or to prepare or file any Securities and Exchange Commission filing for the
Trust or to record this Agreement or any Operative Agreement or to prepare or
file any tax return for the Trust. The Owner Trustee nevertheless agrees that it
will, at its own cost and expense, promptly take all action as may be necessary
to discharge any liens on any part of the Trust Estate that result from actions
by, or claims against the Bank that are not related to the ownership or the
administration of the Trust Estate.

 

Section 5.05. Restrictions.

 

(a) The Owner Trustee shall not take any action that is inconsistent with the
purposes of the Trust set forth in Section 2.03. The Holder shall not direct the
Owner Trustee to take action that would violate the provisions of this Section
5.05.

 

Trust Agreement                17     



--------------------------------------------------------------------------------

(b) The Owner Trustee shall not, except as provided herein, convey or transfer
any of the Trust’s properties or assets, including those included in the Trust
Estate, to any person unless such conveyance or transfer shall not violate the
provisions of the Indenture.

 

Section 5.06. Prior Notice to the Holder with Respect to Certain Matters;
Separateness Covenants. With respect to the following matters, the Owner Trustee
shall not take action unless at least 30 days before the taking of such action,
the Owner Trustee shall have notified the Holder in writing of the proposed
action and the Holder shall have notified the Owner Trustee in writing prior to
the 30th day after such notice is given that such Holder has consented to such
action or provided alternative direction:

 

(a) The initiation of any claim or lawsuit by the Trust (except claims or
lawsuits brought in connection with the collection of cash distributions due and
owing under the Collateral) and the compromise of any action, claim or lawsuit
brought by or against the Trust (except with respect to the aforementioned
claims or lawsuits for collection of cash distributions due and owing under the
Collateral);

 

(b) the election by the Trust to file an amendment to the Certificate of Trust
(unless such amendment is required to be filed under the Delaware Trust
Statute);

 

(c) the amendment of the Indenture by a supplemental indenture or of this
Agreement or any other Operative Agreement in circumstances where the consent of
any Noteholder is required;

 

(d) the amendment or other change of the Indenture by a supplemental indenture
or of this Agreement, any Swap Agreement or any other Operative Agreement in
circumstances where the consent of any Noteholder is not required and such
amendment materially adversely affects the interests of the Holder;

 

(e) the amendment of the Transfer and Servicing Agreement in circumstances where
the consent of any Securityholder is required;

 

(f) the amendment, change or modification of the Administration Agreement,
except to cure any ambiguity or to amend or supplement any provision in a manner
or add any provision that would not materially and adversely affect the
interests of the Holder;

 

(g) the appointment pursuant to the Indenture of a successor Note Registrar,
Paying Agent or Indenture Trustee or pursuant to this Agreement of a successor
Certificate Registrar or Certificate Paying Agent or the consent to the
assignment by the Note Registrar, Paying Agent, Indenture Trustee, Certificate
Registrar or Certificate Paying Agent of its obligations under the Indenture or
this Agreement, as applicable;

 

(h) the consent to the calling or waiver of any default of any Operative
Agreement;

 

(i) the consent to the assignment by the Indenture Trustee of its obligations
under any Operative Agreement;

 

Trust Agreement                18     



--------------------------------------------------------------------------------

(j) except as provided in Article VIII hereof, dissolve, terminate or liquidate
the Trust in whole or in part;

 

(k) the merger, conversion or consolidation of the Trust with or into any other
entity, or conveyance or transfer of all or substantially all of the Trust’s
assets to any other entity;

 

(l) the incurrence, assumption or guaranty by the Trust of any indebtedness
other than as set forth in this Agreement;

 

(m) the taking of any action which conflicts with any Operative Agreement or
would make it impossible to carry on the ordinary business of the Trust or
change the Trust’s purpose and powers set forth in this Agreement;

 

(n) the confession of a judgment against the Trust;

 

(o) the possession of the Trust assets, or assignment of the Trust’s right to
property, for other than a Trust purpose; or

 

(p) the lending of funds by the Trust to any entity.

 

In addition, the Trust shall not commingle its assets with those of any other
entity. The Trust shall maintain its financial and accounting books and records
separate from those of any other entity. Except as expressly set forth herein,
the Trust shall pay its indebtedness, operating expenses and liabilities from
its own funds, and the Trust shall neither incur any indebtedness nor pay the
indebtedness, operating expenses and liabilities of any other entity nor
guarantee nor become obligated for the debts of any other person. Except as
expressly set forth herein, the Trust shall not engage in any dissolution,
liquidation, consolidation, merger or sale of assets. The Trust shall maintain
appropriate minutes or other records of all appropriate actions and shall
maintain its office and bank accounts separate from the offices and bank
accounts of the Depositor or any of its Affiliates. The Trust shall not engage
in any business activity in which it is not currently engaged other than as
contemplated by the Operative Agreements and related documentation. The Trust
shall not form, or cause to be formed, any subsidiaries and shall not own or
acquire any asset other than as contemplated by the Operative Agreements and
related documentation. Other than as contemplated by the Operative Agreements
and related documentation, the Trust shall not follow the directions or
instructions of the Depositor. The Trust shall hold itself out as a separate
entity from the Depositor, the Certificateholder, and any of their affiliates,
conduct its own business in its own name and use stationery, invoices, checks or
other business forms under its own name and not that of any Certificateholder,
Affiliate, or other person. The Trust shall observe all formalities required
under the Delaware Trust Statute. The Trust shall not hold out its credit as
being available to satisfy the obligations of any other person or entity. The
Trust shall not acquire the obligations or securities of its Affiliates or the
Seller. Other than as contemplated by the Operative Agreements and related
documentation, the Trust shall not pledge its assets for the benefit of any
other person or entity. The Trust shall correct any known misunderstanding
regarding its separate identity. The Trust shall not identify itself as a
division of any other person or entity. The Trust shall maintain adequate
capital in light of its contemplated business operations. The Trust shall
conduct business with its affiliates on an arm’s-length basis.

 

Trust Agreement                19     



--------------------------------------------------------------------------------

For accounting purposes, the Trust shall be treated as an entity separate and
distinct from the Holder. The pricing and other material terms of all
transactions and agreements to which the Trust is a party shall be intrinsically
fair to all parties thereto. This Agreement is and shall be the only agreement
among the parties thereto with respect to the creation, operation and
termination of the Trust.

 

The Owner Trustee shall not have the power, except upon the written direction of
the Holder, and to the extent otherwise consistent with the Operative
Agreements, to (i) remove or replace the Indenture Trustee, or (ii) institute a
bankruptcy against the Trust. So long as the Indenture remains in effect, to the
extent permitted by applicable law, the Holder shall have no power to commence,
and shall not commence, any bankruptcy with respect to the Trust or direct the
Owner Trustee to commence any bankruptcy with respect to the Trust.

 

(q) The Owner Trustee shall not have the power, except upon the written
direction of the Holder, to (i) remove the Securities Administrator under the
Administration Agreement pursuant to Section 9 thereof, (ii) appoint a successor
Securities Administrator pursuant to Section 9 of the Administration Agreement,
or (iii) except as expressly provided in the Indenture, to sell the Collateral
after the termination of the Indenture. The Owner Trustee shall take the actions
referred to in the preceding sentence only upon written instructions signed and
authorized by the Holder.

 

Section 5.07. Action by the Holder with Respect to Bankruptcy. The Owner Trustee
shall not have the power to commence or consent to a bankruptcy relating to the
Trust without the prior approval of the Holder and the delivery to the Owner
Trustee by the Holder of a certificate certifying that the Holder reasonably
believes that the Trust is insolvent. This paragraph shall survive for one year
and one day following termination of this Agreement. So long as the Indenture
remains in effect, the Holder shall not have the power to institute, and shall
not institute, any bankruptcy with respect to the Trust or direct the Owner
Trustee to take such action.

 

Section 5.08. Restrictions on the Holder’s Power. The Holder shall not direct
the Owner Trustee to take or to refrain from taking any action if such action or
inaction would be contrary to any obligation of the Trust or the Owner Trustee
under this Agreement or any of the Operative Agreements or would be contrary to
Section 2.03 nor shall the Owner Trustee be obligated to follow any such
direction, if given. The Holder shall not guarantee any obligations of the
Trust.

 

ARTICLE VI

CONCERNING THE OWNER TRUSTEE

 

Section 6.01. Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform the same but only upon the terms of
this Agreement. The Owner Trustee also agrees to disburse all moneys actually
received by it constituting part of the Trust Estate upon the terms of this
Agreement. The Bank shall not be answerable or accountable hereunder or under
any other Operative Agreements under any circumstances, except (i) for its own
willful misconduct, gross negligence or bad faith, (ii) in the case of the
inaccuracy of any representation or warranty contained in Section 6.04, (iii)
for liabilities arising from the failure by the Bank to perform obligations
expressly undertaken by it in the last sentence of

 

Trust Agreement                20     



--------------------------------------------------------------------------------

Section 5.04, or (iv) for taxes, fees or other charges based on or measured by
any fees, commissions or compensation received by the Bank in connection with
any of the transactions contemplated by this Agreement, any other Operative
Agreements or the Notes. In particular, but not by way of limitation:

 

(a) The Bank shall not be liable for any error of judgment made in good faith by
a Responsible Officer of the Owner Trustee;

 

(b) The Bank shall not be liable with respect to any action taken or omitted to
be taken by the Owner Trustee in accordance with the instructions of the Holder;

 

(c) No provision of this Agreement shall require the Bank to expend or risk
funds or otherwise incur any financial liability in the performance of any of
the Owner Trustee’s rights or powers hereunder or under any other Operative
Agreements if the Bank shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured or provided to it;

 

(d) Under no circumstance shall the Bank be liable for indebtedness evidenced by
or arising under any of the Operative Agreements, including the principal of and
interest on the Notes;

 

(e) The Bank shall not be liable with respect to any action taken or omitted to
be taken by the Depositor, the Securities Administrator, the Master Servicer,
the Indenture Trustee, any Officer or the Certificate Paying Agent under this
Agreement or any other Operative Agreement or otherwise and the Bank shall not
be obligated to perform or monitor the performance of any obligations or duties
under this Agreement or the other Operative Agreements which are to be performed
by the Certificate Paying Agent under this Agreement, the Securities
Administrator under the Administration Agreement, the Indenture Trustee under
the Indenture or by any other Person under any of the Operative Agreements; and

 

(f) The Bank shall not be responsible for or in respect of the recitals herein,
the validity or sufficiency of this Agreement or for the due execution hereof by
the Depositor or for the form, character, genuineness, sufficiency, value or
validity of any of the Trust Estate or for or in respect of the validity or
sufficiency of the Operative Agreements, other than the certificate of
authentication on the Ownership Certificate, and the Bank shall in no event
assume or incur any liability, duty or obligation to any Noteholder, the
Depositor or to the Holder, other than as expressly provided for herein.

 

Section 6.02. Furnishing of Documents. The Owner Trustee will furnish to the
Securities Administrator (for distribution to the Holder), promptly upon receipt
of a written request therefor, duplicates or copies of all reports, notices,
requests, demands, certificates, financial statements and any other instruments
furnished to the Owner Trustee hereunder or under the Operative Agreements
unless the Securities Administrator shall have already received the same.

 

Section 6.03. Books and Records. The Owner Trustee shall keep or cause to be
kept proper books of record and account of all the transactions under this
Agreement, including a record of the name and address of the Holder. The Owner
Trustee shall be deemed to have

 

Trust Agreement                21     



--------------------------------------------------------------------------------

complied with this Section 6.03 by the appointment of the Securities
Administrator and the Certificate Paying Agent to perform the duties hereunder.

 

Section 6.04. Representations and Warranties.

 

(a) The Bank represents and warrants to the Depositor, for the benefit of the
Holder, as follows:

 

(i) the Bank is a banking corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the power and
authority to execute, deliver and perform its obligations under this Agreement
and (assuming due authorization, execution and delivery of this Agreement by the
Depositor and Securities Administrator), has the power and authority as Owner
Trustee to execute and deliver the Operative Agreements and to perform its
obligations thereunder and, assuming the due authorization, execution and
delivery hereof by the other parties hereto, this Agreement constitutes a legal,
valid and binding obligation of the Bank or the Owner Trustee, as the case may
be, enforceable against the Bank or the Owner Trustee, as the case may be, in
accordance with its terms, except that (a) the enforceability thereof may be
limited by bankruptcy, insolvency, moratorium, receivership and other similar
laws relating to creditors’ rights generally and (b) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought;

 

(ii) the Bank has no reason to believe that anyone authorized to act on its
behalf has offered any interest in and to the Trust for sale to, or solicited
any offer to acquire any of the same from, anyone;

 

(iii) the execution, delivery and performance by the Bank, either in its
individual capacity or as Owner Trustee, as the case may be, of the Operative
Agreements will not result in any violation of, or be in any conflict with, or
constitute a default under any of the provisions of any indenture, mortgage,
chattel mortgage, deed of trust, conditional sales contract, lease, note or bond
purchase agreement, license, judgment, order or other agreement to which the
Bank is a party or by which it or any of its properties is bound;

 

(iv) the execution and delivery by the Bank of this Agreement, and the
performance of its duties as Owner Trustee hereunder, do not require the consent
or approval of, the giving of notice to, or the registration with, or the taking
of any other action with respect to, any governmental authority or agency of the
State of Delaware (except as may be required by the Delaware Trust Statute); and

 

(v) there are no pending or, to the best of its knowledge, threatened actions or
proceedings against the Bank before any court, administrative agency or tribunal
which, if determined adversely to it, would materially and adversely affect its
ability, either in its individual capacity or as Owner Trustee, as the case may
be, to perform its obligations under this Agreement or the Operative Agreements.

 

Trust Agreement                22     



--------------------------------------------------------------------------------

(b) Wells Fargo Bank, N.A., as Securities Administrator, hereby represents and
warrants to the Depositor, for the benefit of the Holder, that:

 

(i) it is a national banking association duly organized and validly existing in
good standing under the laws of the United States, and has the power and
authority to execute, deliver and perform its obligations under this Agreement
and, assuming the due authorization, execution and delivery hereof by the other
parties hereto, this Agreement constitutes a legal, valid and binding obligation
of the Securities Administrator, enforceable against the Securities
Administrator in accordance with its terms, except that (a) the enforceability
thereof may be limited by bankruptcy, insolvency, moratorium, receivership and
other similar laws relating to creditors’ rights generally and (b) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought;

 

(ii) it has taken all action necessary to authorize the execution and delivery
by it of this Agreement, and this Agreement will be executed and delivered by
one of its officers who is duly authorized to execute and deliver this Agreement
on its behalf; and

 

(iii) neither the execution nor the delivery by it of this Agreement nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal,
governmental rule or regulation governing the banking or trust powers of the
Securities Administrator or any judgment or order binding on it, or constitute
any default under its charter documents or by-laws or any indenture, mortgage,
contract, agreement or instrument to which it is a party or by which any of its
properties may be bound.

 

Section 6.05. Reliance; Advice of Counsel.

 

(a) Except as provided in Section 6.01, the Owner Trustee shall incur no
liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Owner Trustee may accept a certified copy of
a resolution of the board of directors or other governing body of any corporate
or partnership entity as conclusive evidence that such resolution has been duly
adopted by such body and that the same is in full force and effect. As to any
fact or matter the manner of ascertainment of which is not specifically
prescribed herein, the Owner Trustee may for all purposes hereof rely on a
certificate, signed by the president or any vice president (or the general
partner, in the case of a partnership) and by the treasurer or any assistant
treasurer or the secretary or any assistant secretary of the relevant party, as
to such fact or matter, and such certificate shall constitute full protection to
the Owner Trustee for any action taken or omitted to be taken by it in good
faith in reliance thereon.

 

(b) In its exercise or administration of the trusts and powers hereunder,
including its obligations under Section 5.02(b), and in the performance of its
duties and obligations under this Agreement or the other Operative Agreements,
the Owner Trustee may employ agents and attorneys and enter into agreements
(including the Administration Agreement) with any of them,

 

Trust Agreement                23     



--------------------------------------------------------------------------------

and the Owner Trustee shall not be answerable for the default or misconduct of
any such agents or attorneys if such agents or attorneys shall have been
selected by the Owner Trustee with reasonable care. If, and to the extent, the
Depositor shall have failed to reimburse the Owner Trustee for all reasonable
expenses and indemnities incurred pursuant to this Section 6.05(b), as provided
in Sections 7.01 and 7.02, the Owner Trustee may seek reimbursement therefor
from the Trust Estate.

 

(c) In the administration of the trusts and performance of its duties hereunder,
the Owner Trustee may consult with counsel, accountants and other skilled
Persons to be selected and employed by it, and the Owner Trustee shall not be
liable for anything done, suffered or omitted in good faith by it in accordance
with the reasonable advice or opinion of any such counsel, accountants or other
skilled Persons. If, and to the extent, the Depositor shall have failed to
reimburse the Owner Trustee for all reasonable expenses and indemnities incurred
pursuant to this Section 6.05(c), as provided in Sections 7.01 and 7.02, the
Owner Trustee may seek reimbursement therefor from the Trust Estate.

 

Section 6.06. Not Acting in Individual Capacity. Except as provided in this
Article VI, in accepting the trusts hereby created the Owner Trustee acts solely
as trustee hereunder and not in its individual capacity, and all persons having
any claim against the Owner Trustee by reason of the transactions contemplated
by the Operative Agreements shall look only to the Trust Estate for payment or
satisfaction thereof.

 

Section 6.07. Owner Trustee Not Liable for Ownership Certificate or Collateral.
The recitals contained herein and in the Ownership Certificate (other than the
signature and countersignature of the Owner Trustee on the Ownership
Certificate) shall be taken as the statements of the Depositor, and the Owner
Trustee assumes no responsibility for the correctness thereof. The Owner Trustee
makes no representations as to the validity or sufficiency of this Agreement, of
any Operative Agreement or of the Ownership Certificate (other than the
signature and countersignature of the Owner Trustee on the Ownership
Certificate) or the Notes, or of any Collateral or related documents. The Owner
Trustee shall at no time have any responsibility or liability for or with
respect to the legality, validity and enforceability of any Collateral, or the
perfection and priority of any security interest created by any Collateral or
the maintenance of any such perfection and priority, or for or with respect to
the sufficiency of the Trust Estate or its ability to generate the payments to
be distributed to Certificateholders under this Agreement or the Noteholders
under the Indenture, including, without limitation: the existence, condition and
ownership of any Collateral; the existence and enforceability of any insurance
thereon; the existence and contents of any Collateral on any computer or other
record thereof; the validity of the assignment of any Collateral to the Trust or
of any intervening assignment; the completeness of any Collateral; the
performance or enforcement of any Collateral; the compliance by the Depositor
with any warranty or representation made under any Operative Agreements or in
any related document or the accuracy of any such warranty or representation or
any action of the Securities Administrator or the Indenture Trustee taken in the
name of the Owner Trustee.

 

Section 6.08. Owner Trustee May Own Ownership Certificate and Notes. The Owner
Trustee in its individual capacity may become the Holder (provided that if the
Owner Trustee should acquire the Ownership Certificate, it shall be a REIT, a
Qualified REIT Subsidiary or a

 

Trust Agreement                24     



--------------------------------------------------------------------------------

Disregarded Entity) or the owner or pledgee of Notes and may deal with the
Depositor, the Securities Administrator and the Indenture Trustee in banking
transactions with the same rights as it would have if it were not Owner Trustee.

 

Section 6.09. Licenses. The Depositor shall cause the Trust to use its best
efforts to obtain and maintain the effectiveness of any licenses required in
connection with this Agreement and the other Operative Agreements and the
transactions contemplated hereby and thereby until such time as the Trust shall
terminate in accordance with the terms hereof. It shall be the duty of the Owner
Trustee to cooperate with the Depositor with respect to such matters.

 

Section 6.10. Doing Business in Other Jurisdictions. Notwithstanding anything
contained herein to the contrary, neither the Bank nor the Owner Trustee shall
be required to take any action in any jurisdiction other than in the State of
Delaware if the taking of such action will (i) require the consent or approval
or authorization or order of or the giving of notice to, or the registration
with or the taking of any other action in respect of, any state or other
governmental authority or agency of any jurisdiction other than the State of
Delaware; (ii) result in any fee, tax or other governmental charge under the
laws of any jurisdiction or any political subdivisions thereof in existence on
the date hereof other than the State of Delaware becoming payable by the Bank or
the Owner Trustee; or (iii) subject the Bank or the Owner Trustee to personal
jurisdiction in any jurisdiction other than the State of Delaware for causes of
action arising from acts unrelated to the consummation of the transactions by
the Bank or the Owner Trustee, as the case may be, contemplated hereby. The
Owner Trustee shall be entitled to obtain advice of counsel (which advice shall
be an expense of the Trust) to determine whether any action required to be taken
pursuant to this Agreement results in the consequences described in clauses (i),
(ii) and (iii) of the preceding sentence. In the event that such counsel advises
the Owner Trustee that such action will result in such consequences, the Owner
Trustee will appoint a co-trustee pursuant to Section 9.05 hereof to proceed
with such action.

 

ARTICLE VII

INDEMNIFICATION AND COMPENSATION

 

Section 7.01. Trust Expenses. The Owner Trustee shall be reimbursed from amounts
on deposit in the Collection Account in accordance with Section 5.07(viii) of
the Transfer and Servicing Agreement for the reasonable expenses of the Owner
Trustee hereunder, including, without limitation, the reasonable compensation,
expenses and disbursements of such agents, representatives, experts and counsel
as the Owner Trustee may employ in connection with the exercise and performance
of its rights and duties under the Operative Agreements.

 

Section 7.02. Indemnification.

 

(a) The Bank shall be entitled to be indemnified and held harmless from and
against any and all liabilities, obligations, indemnity obligations, losses
(excluding loss of anticipated profits), damages, claims, actions, suits,
judgments, out-of-pocket costs, expenses and disbursements (including legal and
consultants’ fees and expenses) and taxes of any kind and nature whatsoever
(collectively, the “Liabilities”) that may be imposed on, incurred by or
asserted at any time against the Bank or the Owner Trustee in any way relating
to or arising out of the Trust Estate, any of the properties included therein,
the administration of the Trust Estate

 

Trust Agreement                25     



--------------------------------------------------------------------------------

or any action or inaction of the Owner Trustee hereunder or under the Operative
Agreements, except to the extent that such Liabilities arise out of or result
from (i) the Owner Trustee’s own willful misconduct, fraud or gross negligence,
(ii) the inaccuracy of any of the Owner Trustee’s representations or warranties
contained in Section 6.04 of this Agreement, (iii) the Owner Trustee’s failure
to perform obligations expressly undertaken by it in this Agreement; (iv) taxes
based on or measured by any fees, commissions or compensation received by the
Owner Trustee for acting as such in connection with any of the transactions
contemplated by this Agreement or any other Operative Agreement and (v) the
Owner Trustee’s failure to use due care to receive, manage and disburse moneys
actually received by it in accordance with the terms hereof. The indemnities
contained in this Section 7.02(a) shall survive the termination of this
Agreement and the removal or resignation of the Owner Trustee hereunder.

 

(b) Any fees, reimbursements and indemnities to the Bank or the Owner Trustee
pursuant to this Section 7.02 shall be payable: first, out of amounts on deposit
in the Certificate Distribution Account prior to payments on the Ownership
Certificate; second, to the extent not paid pursuant to clause first within 60
days of first being incurred, by the Certificateholder; and third, to the extent
not paid pursuant to clause first and second within 60 days of first being
incurred, by HomeBanc Corp. If any amounts shall be on deposit in the
Certificate Distribution Account subsequent to the payment of any reimbursement
or indemnification amounts pursuant to clauses second or third of the preceding
sentence, then reimbursement for such payment shall be payable out of amounts on
deposit in the Certificate Distribution Account prior to payments on the
Ownership Certificate on any Payment Date first to HomeBanc Corp. and second to
the Certificateholder who made payment pursuant to clause second of the
preceding sentence, in each case to the extent of the payment made by it to the
Owner Trustee pursuant to the preceding sentence.

 

The indemnities contained in this Section 7.02 shall survive the resignation or
termination of the Owner Trustee or the termination of this Agreement. In the
event of any claim, action or proceeding for which indemnity will be sought
pursuant to this Section, the Owner Trustee’s choice of legal counsel shall be
subject to the approval of HomeBanc Corp., which approval shall not be
unreasonably withheld.

 

Section 7.03. Compensation. The Bank shall receive as compensation for its
services hereunder from the Master Servicer an annual fee pursuant to the terms
of a separate fee agreement between the Master Servicer and the Owner Trustee.

 

Section 7.04. Lien on Trust Estate. The Bank shall have a lien on the Trust
Estate for any compensation or indemnity due hereunder, such lien to be subject
only to prior liens of the Indenture. The Bank shall not bring any proceedings
to foreclose on such lien if and to the extent the Trust Estate is subject to
the lien of the Indenture. Any amount paid to the Owner Trustee pursuant to this
Article VII shall be deemed not to be part of the Trust Estate immediately after
such payment.

 

Trust Agreement                26     



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION OF AGREEMENT

 

Section 8.01. Termination of Agreement.

 

(a) This Agreement (other than Article VII) shall terminate and the trusts
created hereby shall dissolve and terminate and the Trust Estate shall, subject
to the Indenture and Sections 4.01 and 7.04 and Section 3808 of the Delaware
Trust Statute, be distributed to the Holder, and this Agreement shall be of no
further force or effect, upon the earlier of (i) the full payment of principal
and interest due on all Classes of the Notes; and (ii) the sale or other final
disposition by the Indenture Trustee or the Owner Trustee, as the case may be,
of all the Trust Estate and the final distribution by the Securities
Administrator or the Owner Trustee, as the case may be, of all moneys or other
property or proceeds of the Trust Estate in accordance with the terms of the
Indenture, the Transfer and Servicing Agreement and Section 4.02. The
bankruptcy, liquidation or dissolution of the Holder shall not operate to
terminate this Agreement, nor entitle such Holder’s legal representatives to
claim an accounting or to take any action or proceeding in any court for a
partition or winding up of the Trust Estate, nor otherwise affect the rights,
obligations and liabilities of the parties hereto.

 

(b) Except as provided in Section 8.01(a), neither the Depositor nor the Holder
shall be entitled to revoke or terminate the Trust established hereunder.

 

(c) Notice of any termination of the Trust, specifying the Payment Date upon
which the Holder shall surrender its Ownership Certificate to the Certificate
Paying Agent for payment of the final distribution and cancellation, shall be
given by the Certificate Paying Agent by letter to the Holder and the Rating
Agencies mailed within five Business Days of receipt of notice of the final
payment on the Notes pursuant to the Transfer and Servicing Agreement, stating
(i) the Payment Date upon or with respect to which final payment of the
Ownership Certificate shall be made upon presentation and surrender of the
Ownership Certificate at the office of the Certificate Paying Agent therein
designated, (ii) the amount of any such final payment and (iii) that the Record
Date otherwise applicable to such Payment Date is not applicable, payments being
made only upon presentation and surrender of the Ownership Certificate at the
office of the Certificate Paying Agent therein specified. The Certificate Paying
Agent shall give such notice to the Owner Trustee and the Certificate Registrar
at the time such notice is given to the Holder. Upon presentation and surrender
of the Ownership Certificate, the Certificate Paying Agent shall cause to be
distributed to the Holder amounts distributable on such Payment Date pursuant to
Section 4.1 of the Transfer and Servicing Agreement.

 

(d) Upon the winding up of the Trust and its termination, the Owner Trustee
shall upon the written request of the Depositor cause the Certificate of Trust
to be cancelled by filing a certificate of cancellation with the Secretary of
State in accordance with the provisions of Section 3810 of the Delaware Trust
Statute.

 

ARTICLE IX

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

 

Section 9.01. Eligibility Requirements for Owner Trustee. The Owner Trustee
shall at all times be a corporation satisfying the provisions of Section 3807(a)
of the Delaware Trust Statute; authorized to exercise corporate powers; having a
combined capital and surplus of at least $50,000,000 and subject to supervision
or examination by Federal or state authorities; and having (or having a parent
which has) a short-term debt rating of at least “A-1” or the equivalent by, or
which is otherwise acceptable to, the Rating Agencies. If such corporation shall
publish

 

Trust Agreement                27     



--------------------------------------------------------------------------------

reports of condition at least annually, pursuant to law or to the requirements
of the aforesaid supervising or examining authority, then for the purpose of
this Section, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. In case at any time the Owner Trustee shall
cease to be eligible in accordance with the provisions of this Section, the
Owner Trustee shall resign immediately in the manner and with the effect
specified in Section 9.02.

 

Section 9.02. Resignation or Removal of Owner Trustee. The Owner Trustee may at
any time resign and be discharged from the trusts hereby created by giving 30
days’ prior written notice thereof to the Depositor, the Holder and the
Indenture Trustee. Upon receiving such notice of resignation, the Depositor
shall promptly appoint a successor Owner Trustee by written instrument, in
duplicate, one copy of which instrument shall be delivered to the resigning
Owner Trustee and one copy to the successor Owner Trustee. If no successor Owner
Trustee shall have been so appointed and have accepted appointment within 30
days after the giving of such notice of resignation, the resigning Owner Trustee
may petition any court of competent jurisdiction for the appointment of a
successor Owner Trustee.

 

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 9.01 and shall fail to resign after written request
therefor by the Depositor, or if at any time the Owner Trustee shall be legally
unable to act, or shall be adjudged bankrupt or insolvent, or a receiver of the
Owner Trustee or of its property shall be appointed, or any public officer shall
take charge or control of the Owner Trustee or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation, then the Depositor
may remove the Owner Trustee. If the Depositor shall remove the Owner Trustee
under the authority of the immediately preceding sentence, the Depositor shall
promptly appoint a successor Owner Trustee by written instrument in duplicate,
one copy of which instrument shall be delivered to the outgoing Owner Trustee so
removed and one copy to the successor Owner Trustee and payment of all fees owed
to the outgoing Owner Trustee.

 

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 9.03 and payment of all fees and expenses owed to the
outgoing Owner Trustee. The Securities Administrator shall provide notice of
such resignation or removal of the Owner Trustee to the Rating Agencies.

 

Section 9.03. Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 9.02 shall execute, acknowledge and deliver to the Depositor
and the Securities Administrator and to its predecessor Owner Trustee an
instrument accepting such appointment under this Agreement, and thereupon the
resignation or removal of the predecessor Owner Trustee shall become effective
and such successor Owner Trustee without any further act, deed or conveyance,
shall become fully vested with all the rights, powers, duties, and obligations
of its predecessor under this Agreement, with like effect as if originally named
as Owner Trustee. The predecessor Owner Trustee shall upon payment of its fees
and expenses deliver to the successor Owner Trustee all documents and statements
and monies held by it under this Agreement; and the Depositor, the Securities
Administrator and the predecessor Owner Trustee shall execute and deliver such
instruments and do such other things as may reasonably be

 

Trust Agreement                28     



--------------------------------------------------------------------------------

required for fully and certainly vesting and confirming in the successor Owner
Trustee all such rights, powers, duties, and obligations.

 

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 9.01.

 

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Securities Administrator shall mail notice of the successor of such
Owner Trustee to all Certificateholders, the Indenture Trustee, the Noteholders
and the Rating Agencies. If the Securities Administrator fails to mail such
notice within 10 days after acceptance of appointment by the successor Owner
Trustee, the successor Owner Trustee shall cause such notice to be mailed at the
expense of the Securities Administrator.

 

Section 9.04. Merger or Consolidation of Owner Trustee. Any Person into which
the Owner Trustee may be merged or converted or with which it may be
consolidated or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall be the successor of the Owner Trustee hereunder, provided
such Person shall be eligible pursuant to Section 9.01, without the execution or
filing of any instrument or any further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding.

 

Section 9.05. Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust Estate or
any Collateral may at the time be located, and for the purpose of performing
certain duties and obligations of the Owner Trustee with respect to the Trust
and the Certificates under the Transfer and Servicing Agreement, the Owner
Trustee shall have the power and shall execute and deliver all instruments to
appoint one or more Persons approved by the Owner Trustee to act as co-trustee,
jointly with the Owner Trustee, or separate trustee or separate trustees, of all
or any part of the Trust Estate, and to vest in such Person, in such capacity,
such title to the Trust, or any part thereof, and, subject to the other
provisions of this Section, such powers, duties, obligations, rights and trusts
as the Owner Trustee may consider necessary or desirable. No co-trustee or
separate trustee under this Agreement shall be required to meet the terms of
eligibility as a successor trustee pursuant to Section 9.01 and no notice of the
appointment of any co-trustee or separate trustee shall be required pursuant to
Section 9.03.

 

The Owner Trustee hereby appoints the Securities Administrator for the purpose
of establishing and maintaining the Certificate Distribution Account and making
the distributions therefrom to the Persons entitled thereto pursuant to Section
6.02 of the Transfer and Servicing Agreement.

 

Trust Agreement                29     



--------------------------------------------------------------------------------

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provision and conditions:

 

(a) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties, and obligations
(including the holding of title to the Trust or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Owner Trustee;

 

(b) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

 

(c) the Owner Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.

 

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to the separate trustees and co-trustees, as if given to each
of them. Every instrument appointing any separate trustee or co-trustee, other
than this Agreement, shall refer to this Agreement and to the conditions of this
Article. Each separate trustee and co-trustee, upon its acceptance of
appointment, shall be vested with the estates specified in its instrument of
appointment, either jointly with the Owner Trustee or separately, as may be
provided therein, subject to all the provisions of this Agreement, specifically
including every provision of this Agreement relating to the conduct of,
affecting the liability of, or affording protection to, the Owner Trustee. Each
such instrument shall be filed with the Owner Trustee and a copy thereof given
to the Securities Administrator.

 

Any separate trustee or co-trustee may at any time appoint the Owner Trustee as
its Agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor trustee.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.01. Supplements and Amendments. This Agreement may be amended by the
Depositor, the Securities Administrator and the Owner Trustee, with the consent
of the Holder and with prior written notice to the Rating Agencies, but without
the consent of any of the Noteholders or the Indenture Trustee, to (a) cure any
ambiguity, to correct or supplement any provisions in this Agreement or for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions in this Agreement or of modifying in any manner the rights of
the Noteholders or the Holder or (b) to comply with any SEC Rules (as defined in
Section 10.13 hereof); provided, however, that such action shall not, as
evidenced by an Opinion of Counsel, adversely affect in any material respect the
interests of any Noteholder or the Holder or adversely affect the tax status of
the Trust. An amendment shall not be deemed to adversely

 

Trust Agreement                30     



--------------------------------------------------------------------------------

affect in any material respect the interests of any Noteholder or the Holder and
no opinion referred to in the preceding proviso shall be required to be
delivered if the Person requesting the amendment obtains a letter from each
Rating Agencies stating that the amendment would not result in the downgrading
or withdrawal of the respective ratings then assigned to each Class of Notes.
Notwithstanding the preceding sentence, an opinion shall be required with
respect to tax matters as set forth in this paragraph. Notwithstanding the
foregoing, neither an Opinion of Counsel nor any letters from any Rating Agency
referred to above shall be required if such amendment is made pursuant to (b)
above.

 

This Agreement may also be amended from time to time by the Depositor, the
Securities Administrator and the Owner Trustee, with the prior written consent
of the Rating Agencies and with the prior written consent of the Indenture
Trustee, the Holders (as defined in the Indenture) of Notes evidencing more than
662/3% of the Outstanding Balance of the Notes, and the consent of the Holder,
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Holder; provided, however, that no such amendment
shall, as evidenced by an Opinion of Counsel, adversely affect the tax status of
the Trust; and provided, further, that no such amendment shall (a) increase or
reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on the Collateral or payments that shall be required to
be made for the benefit of the Noteholders or the Holder or (b) reduce the
aforesaid percentage of the Outstanding Balance of the Notes required to consent
to or to waive the requirement for the Holder to consent to any such amendment,
in either case of clause (a) or (b) without the consent of the holders of all
the outstanding Notes and the Holder.

 

Notwithstanding the foregoing, no provision of Sections 2.03 or 5.06 hereof may
be amended in any manner unless (i) 100% of the Outstanding Balance of the
Noteholders have consented in writing thereto, (ii) the Rating Agencies have
consent in writing thereto or (iii) the Notes have been paid in full and the
Indenture has been discharged.

 

Promptly after the execution of any such amendment or consent, the Owner Trustee
shall furnish written notification of the substance of such amendment or consent
to the Holder, the Indenture Trustee and the Rating Agencies.

 

It shall not be necessary for the consent of the Holder, the Noteholders or the
Indenture Trustee pursuant to this Section 10.01 to approve the particular form
of any proposed amendment or consent, but it shall be sufficient if such consent
shall approve the substance thereof. The manner of obtaining such consents (and
any other consents of the Holder provided for in this Agreement or in any other
Operative Agreement) and of evidencing the authorization of the execution
thereof by the Holder shall be subject to such reasonable requirements as the
Owner Trustee may prescribe.

 

Promptly after the execution of any amendment to the Certificate of Trust, the
Owner Trustee shall cause the filing of such amendment with the Secretary of
State.

 

Prior to the execution of any amendment to this Agreement or the Certificate of
Trust, the Owner Trustee shall be entitled to receive and rely upon an Opinion
of Counsel, at the expense of the Trust, stating that the execution of such
amendment is authorized or permitted by this

 

Trust Agreement                31     



--------------------------------------------------------------------------------

Agreement. Neither the Owner Trustee nor the Securities Administrator shall be
obligated to enter into any such amendment which affects the Owner Trustee’s or
Securities Administrator’s own rights, duties or immunities under this Agreement
or otherwise.

 

Section 10.02. No Legal Title to Trust Estate in Holder. The Holder shall not
have legal title to any part of the Trust Estate and shall only be entitled to
receive distributions pursuant to Section 4.02 once all amounts then owing with
respect to the Notes have been paid in accordance with the Indenture. No
transfer, by operation of law of any right, title and interest of the Holder in
and to its undivided beneficial interest in the Trust Estate or hereunder shall
operate to terminate this Agreement or the trusts hereunder or entitle any
successor transferee to an accounting or to the transfer to it of legal title to
any part of the Trust Estate.

 

Section 10.03. Pledge of Collateral by Owner Trustee is Binding. The pledge of
the Collateral to the Indenture Trustee by the Trust made under the Indenture
and pursuant to the terms of this Agreement shall bind the Holder and shall be
effective to transfer or convey the rights of the Trust and the Holder in and to
such Collateral to the extent set forth in the Indenture. No purchaser or other
grantee shall be required to inquire as to the authorization, necessity,
expediency or regularity of such pledge or as to the application of any proceeds
with respect thereto by the Owner Trustee.

 

Section 10.04. Limitations on Rights of Others. Nothing in this Agreement,
whether express or implied (except for Section 7.04), shall be construed to give
to any Person other than the Owner Trustee and the Holder any legal or equitable
right in the Trust Estate or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.

 

Section 10.05. Notices. Unless otherwise expressly specified or permitted by the
terms hereof, all notices shall be in writing and delivered by hand, by courier
or mailed by certified mail, postage prepaid, (a) if to the Owner Trustee or the
Trust, addressed to it at the Corporate Trust Office of the Owner Trustee or to
such other address as the Owner Trustee may have set forth in a written notice
to the Holder and the Depositor addressed to it at the address set forth for
such Certificateholders in the Certificate Register; (b) if to the Securities
Administrator, addressed to it at the Corporate Trust Office of the Securities
Administrator; and (c) if to the Certificate Registrar, addressed to it at the
Corporate Trust office of the Certificate Registrar; and (d) if to the
Depositor, addressed to it at HMB Acceptance Corp., 2002 Summit Boulevard, Suite
100, Atlanta, Georgia 30319, Attention: HomeBanc 2005-4. Whenever any notice in
writing is required to be given by the Owner Trustee or the Securities
Administrator, such notice shall be deemed given and such requirement satisfied
if such notice is mailed by certified mail, postage prepaid, addressed as
provided above.

 

Section 10.06. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Trust Agreement                32     



--------------------------------------------------------------------------------

Section 10.07. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

Section 10.08. Successors and Assigns. All representations, warranties,
covenants and agreements contained herein shall be binding upon, and inure to
the benefit of, the Owner Trustee and its successors and assigns and the
Depositor and the Holder and its respective successors, all as herein provided.
Any request, notice, direction, consent, waiver or other instrument or action by
the Holder shall bind the successors of such Holder.

 

Section 10.09. Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

 

Section 10.10. Governing Law. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT
REFERENCE TO THE CONFLICT OF LAWS PROVISIONS THEREOF, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 10.11. No Petition.

 

(a) The Owner Trustee and the Securities Administrator, by entering into this
Agreement, the Holder, by accepting the Ownership Certificate, and the Indenture
Trustee and each Noteholder, by accepting the benefits of this Agreement, hereby
covenant and agree that they will not at any time institute against the
Depositor or the Trust, or join in any institution against the Depositor or the
Trust of, any bankruptcy under any United States federal or state bankruptcy or
similar law in connection with any obligations relating to the Ownership
Certificate, the Notes, this Agreement or any of the other Operative Agreements.

 

(b) The Depositor shall not be liable for the default or misconduct of the
Securities Administrator, the Owner Trustee, the Indenture Trustee or the
Certificate Paying Agent under any of the Operative Agreements or otherwise and
the Depositor shall have no obligation or liability to perform the obligations
of the Trust under this Agreement or the Operative Agreements that are required
to be performed by the Securities Administrator under the Administration
Agreement or the Indenture Trustee under the Indenture.

 

Section 10.12. No Recourse. The Holder by accepting an Ownership Certificate
acknowledges that such Certificate represents a beneficial interest in the Trust
only and does not represent an interest in or an obligation of the Depositor,
the Securities Administrator, the Owner Trustee, any co-trustee, the Bank or any
Affiliate thereof (other than the Trust) and no recourse may be had against such
parties or their assets, except as may be expressly set forth or contemplated in
this Agreement, the Ownership Certificate or the other Operative Agreements.

 

Section 10.13. Reporting Requirements of the Commission and Indemnification.
Notwithstanding any other provision of this Agreement, the Owner Trustee shall
(i) agree

 

Trust Agreement                33     



--------------------------------------------------------------------------------

to such modifications and enter into such amendments to this Agreement as may be
necessary, in the judgment of the Depositor and its counsel, to comply with any
rules promulgated by the Commission and any interpretations thereof by the staff
of the Commission (collectively, “SEC Rules”) and (ii) promptly upon request
provide to the Depositor for inclusion in any periodic report required to be
filed under the Exchange Act such items of information regarding this Agreement
and matters related to the Owner Trustee, including as applicable (by way of
example and not limitation), a description of any material litigation or
governmental action or proceeding involving the Owner Trustee or its affiliates,
as applicable (collectively, the “Owner Trustee Information”); provided, that
such information shall be required to be provided by the Owner Trustee only to
the extent that such shall be determined by the Depositor in its sole discretion
and its counsel to be necessary or advisable to comply with any SEC Rules.

 

ARTICLE XI

OFFICERS

 

Section 11.01. Appointment of Officers. The Trust may have one or more Officers
who are hereby empowered to take and are responsible for performing all
ministerial duties on behalf of the Trust pursuant to this Agreement and the
other Operative Agreements, including, without limitation, the execution of the
Officers’ Certificate (as defined in the Indenture), the Trust Order (as defined
in the Indenture), the Trust Request (as defined in the Indenture), the annual
compliance report required under Section 3.09 of the Indenture, and any annual
reports, documents and other reports which the Trust is required to file with
the Securities and Exchange Commission pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended. Each of the Chairman of the Board,
the Chief Executive Officer, the President, each Senior Vice President and each
Vice President of the Depositor is hereby appointed as an Officer of the Trust.
The Depositor shall promptly deliver to the Owner Trustee and the Indenture
Trustee a list of its officers who shall become the Officers of the Trust
pursuant to this Section 11.01.

 

Section 11.02. Officers to Provide Information to the Owner Trustee. It shall be
the duty of each Officer to keep the Owner Trustee reasonably and promptly
informed as to material events relating to the Trust, including, without
limitation, all claims pending or threatened against the Trust, the purchase and
sale of any material portion of the Trust Estate and the execution by such
Officer on behalf of the Trust of any material agreements or instruments.

 

Trust Agreement                34     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
day and year first above written.

 

HMB ACCEPTANCE CORP., as Depositor

By:

 

/s/ Debra F. Watkins

Name: 

  Debra F. Watkins

Title:

  Executive Vice President WILMINGTON TRUST COMPANY,
not in its individual capacity but solely as Owner Trustee

By:

 

/s/ Anita E. Dallago

Name: 

  Anita E. Dallago

Title:

  Senior Financial Services Officer WELLS FARGO BANK, N.A.,
not in its individual capacity but solely as Securities Administrator

By:

 

/s/ Stacey Taylor

Name: 

  Stacey Taylor

Title:

  Vice President

 

Acknowledged and Agreed, solely for purposes of Section 7.02: HOMEBANC CORP.

By:

 

/s/ Debra F. Watkins

Name: 

  Debra F. Watkins

Title:

  Executive Vice President

 

Trust Agreement                      



--------------------------------------------------------------------------------

EXHIBIT A

 

[FORM OF OWNERSHIP CERTIFICATE]

 

[Face]

 

THIS OWNERSHIP CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE. THIS OWNERSHIP CERTIFICATE MAY BE DIRECTLY OR INDIRECTLY OFFERED OR SOLD
OR OTHERWISE DISPOSED OF (INCLUDING PLEDGED) BY THE HOLDER HEREOF ONLY TO A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE ACT, IN A
TRANSACTION THAT IS REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR THAT IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT PURSUANT TO
RULE 144A. NO PERSON IS OBLIGATED TO REGISTER THIS OWNERSHIP CERTIFICATE UNDER
THE ACT OR ANY STATE SECURITIES LAWS.

 

THIS OWNERSHIP CERTIFICATE MAY NOT BE ACQUIRED BY A TRANSFEREE FOR, OR ON BEHALF
OF, AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT THAT IS SUBJECT TO
SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) OR ANY SUBSTANTIALLY SIMILAR LAW, OR ANY ENTITY DEEMED TO HOLD THE PLAN
ASSETS OF THE FOREGOING. EACH INVESTOR IN THIS CERTIFICATE WILL BE DEEMED TO
MAKE THE FOREGOING REPRESENTATIONS AND WILL FURTHER BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT IT WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE IN VIOLATION OF THE FOREGOING.

 

THIS OWNERSHIP CERTIFICATE DOES NOT REPRESENT AN INTEREST IN OR OBLIGATION OF
THE DEPOSITOR, THE INDENTURE TRUSTEE, THE OWNER TRUSTEE, THE SECURITIES
ADMINISTRATOR OR ANY OF THEIR RESPECTIVE AFFILIATES, EXCEPT AS EXPRESSLY
PROVIDED IN THE TRUST AGREEMENT OR THE OTHER OPERATIVE AGREEMENTS.

 

THIS OWNERSHIP CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN
THE TRANSFER AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

NO TRANSFER OF THIS OWNERSHIP CERTIFICATE SHALL BE MADE UNLESS THE CERTIFICATE
REGISTRAR SHALL HAVE RECEIVED AN AFFIDAVIT FROM THE PROPOSED TRANSFEREE IN WHICH
THE PROPOSED TRANSFEREE DECLARES THAT IT IS A REAL ESTATE INVESTMENT TRUST (A
“REIT”) WITHIN THE MEANING OF SECTIONS 856 AND 857 OF THE CODE, A QUALIFIED REIT
SUBSIDIARY WITHIN THE MEANING OF SECTION 856(i) OF THE CODE OR AN ENTITY THAT IS
BOTH (A) SOLELY OWNED BY A REIT OR QUALIFIED REIT SUBSIDIARY AND (B) DISREGARDED
AS AN ENTITY SEPARATE FROM ITS OWNER WITHIN THE MEANING OF SECTION
301.7701-2(C)(2) OF THE TREASURY REGULATIONS (A “DISREGARDED ENTITY”). MOREOVER,
ANY ATTEMPTED TRANSFER OF THIS OWNERSHIP CERTIFICATE TO A PERSON OTHER THAN A
REIT, A QUALIFIED REIT SUBSIDIARY OR A DISREGARDED ENTITY SHALL BE VOID AB
INITIO AND THE PURPORTED TRANSFEREE SHALL ACQUIRE NO RIGHTS IN THIS OWNERSHIP
CERTIFICATE.

 

Trust Agreement                A-1     



--------------------------------------------------------------------------------

HOMEBANC MORTGAGE TRUST 2005-4

 

Certificate No.                      Percentage Interest: 100%

 

First Payment Date: September 26, 2005

 

Evidencing a fractional undivided equity interest in the Trust Estate, the
property of which consists primarily of the Collateral in HomeBanc Mortgage
Trust 2005-4 (the “Trust” or the “Issuer”), a Delaware statutory trust formed by
HMB Acceptance Corp., a Delaware corporation, as depositor (the “Depositor”),
pursuant to the Agreement referred to below.

 

This certifies that [insert name of Holder] is the registered owner of the
Percentage Interest referred to above.

 

The Trust was created pursuant to a trust agreement dated as of August 1, 2005
(as amended and supplemented from time to time, the “Agreement” or “Trust
Agreement”), among the Depositor, Wilmington Trust Company, as owner trustee
(the “Owner Trustee,” which term includes any successor entity under the
Agreement), and Wells Fargo Bank, N.A., as securities administrator (in such
capacity, the “Securities Administrator”), a summary of certain of the pertinent
provisions of which is set forth hereinafter. This Ownership Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Ownership Certificate by virtue
of the acceptance hereof assents and by which such Holder is bound, and the
transfer and servicing agreement dated as of August 1, 2005 (as amended and
supplemented from time to time, the “Transfer and Servicing Agreement”), among
the Issuer, the Depositor, HomeBanc Corp., as seller and servicer, Wells Fargo
Bank, N.A., as master servicer and Securities Administrator, and U.S. Bank
National Association, as indenture trustee (the “Indenture Trustee”).
Distributions on this Ownership Certificate shall be made by the Securities
Administrator, in its capacity of Certificate Paying Agent under the Agreement.

 

This Ownership Certificate is issued under the Agreement to which reference is
hereby made for a statement of the respective rights thereunder of the
Depositor, the Owner Trustee and the Holder of the Ownership Certificate and the
terms upon which the Ownership Certificate is executed and delivered. The Trust
Estate consists of the Collateral in the HomeBanc Mortgage Trust 2005-4. To the
extent not otherwise defined herein, capitalized terms used herein have the
meanings assigned to such terms in the Agreement or the Transfer and Servicing
Agreement. The rights of the Holder are subordinated to the rights of the
Noteholders, as set forth in the indenture dated as of August 1, 2005 (as
amended and supplemented from time to time, the “Indenture”), among the Issuer,
the Indenture Trustee and the Securities Administrator.

 

There will be distributed on the 25th day of each month or, if such 25th day is
not a Business Day, the next Business Day (each, a “Payment Date”), commencing
in September 2005, to the Holder at the close of business on the last Business
Day of the month preceding the month of such Payment Date (the “Record Date”),
the amount to be distributed to the Holder on such Payment Date, all as provided
in the Transfer and Servicing Agreement and the Trust Agreement.

 

Trust Agreement                A-2     



--------------------------------------------------------------------------------

The Holder, by its acceptance of this Ownership Certificate, agrees that it will
look solely to the funds on deposit in the Certificate Distribution Account that
have been released from the lien of the Indenture for payment hereunder and that
neither the Owner Trustee, the Securities Administrator or the Certificate
Paying Agent in their individual capacities nor the Depositor is personally
liable to the Holder for any amount payable under this Ownership Certificate or
the Agreement or, except as expressly provided in the Agreement, subject to any
liability under the Agreement.

 

The Holder acknowledges and agrees that its rights to receive distributions in
respect of this Ownership Certificate are subordinated to the rights of the
Noteholders as described in the Indenture and the rights of the Owner Trustee as
described in the Trust Agreement.

 

The Depositor and the Holder, by acceptance of an Ownership Certificate, agree
to treat, and to take no action inconsistent with the treatment of, the
Ownership Certificate for federal, state and local income tax purposes as an
equity interest in the Trust.

 

The Holder, by its acceptance of an Ownership Certificate, covenants and agrees
that it will not at any time institute against the Depositor or the Trust, or
join in any institution against the Depositor or the Trust of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Ownership Certificate, the
Notes, the Agreement or any other of the Operative Agreements.

 

Distributions on this Ownership Certificate will be made as provided in the
Agreement by the Certificate Paying Agent by wire transfer or check mailed to
the Holder without the presentation or surrender of this Ownership Certificate
or the making of any notation hereon. Except as otherwise provided in the
Agreement and notwithstanding the above, the final distribution on this
Ownership Certificate will be made after due notice by the Certificate Paying
Agent of the pendency of such distribution and only upon presentation and
surrender of this Ownership Certificate at the office or agency maintained by
the Certificate Registrar for that purpose.

 

Reference is hereby made to the further provisions of this Ownership Certificate
set forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

 

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee, or an authenticating agent by manual
signature, this Ownership Certificate shall not entitle the Holder hereof to any
benefit under the Agreement or be valid for any purpose.

 

THIS OWNERSHIP CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

Trust Agreement                A-3     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Trust and not in its
individual capacity, has caused this Ownership Certificate to be duly executed.

 

HOMEBANC MORTGAGE TRUST 2005-4

By:

  WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee

By:

        Authorized Signatory

 

Dated:                                         

 

Trust Agreement                A-4     



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

 

This is the Ownership Certificate referred to in the within-mentioned Trust
Agreement.

 

WELLS FARGO BANK, N.A., not in its individual capacity but solely as Securities
Administrator

By:

   

    Authorized Signatory

Dated: 

  ____________________________________

 

Trust Agreement                A-5     



--------------------------------------------------------------------------------

[REVERSE OF OWNERSHIP CERTIFICATE]

 

HOMEBANC MORTGAGE TRUST 2005-4 OWNERSHIP CERTIFICATE

 

The Ownership Certificate does not represent an obligation of, or an interest
in, the Depositor, the Seller, the Indenture Trustee, the Owner Trustee, the
Securities Administrator, the Securities Administrator or any Affiliates of any
of them and no recourse may be had against any such parties or their assets,
except as expressly set forth or contemplated herein or in the Agreement or the
other Operative Agreements. In addition, this Ownership Certificate is not
guaranteed by any governmental agency or instrumentality and is limited in right
of payment to certain collections and recoveries with respect to the Collateral,
all as more specifically set forth herein. A copy of the Agreement may be
examined by any Certificateholder upon written request during normal business
hours at the principal office of the Depositor and at such other places, if any,
designated by the Depositor.

 

The Agreement permits the amendment thereof as specified below, provided that
any amendment be accompanied by an Opinion of Counsel to the effect that such
amendment complies with the provisions of the Agreement and would not cause the
Trust to be subject to an entity level tax. If the purpose of the amendment is
to correct any mistake, eliminate any inconsistency, cure any ambiguity or deal
with any matter not covered, it shall not be necessary to obtain the consent of
any Noteholder or the Indenture Trustee. If the purpose of the amendment is to
add or eliminate or change any provision of the Agreement, other than as
specified in the preceding sentence, the amendment shall require the consent of
the Holder and the consent of Noteholders evidencing more than 662/3% of the
Outstanding Balance of the Notes and the Indenture Trustee; provided, however,
that no such amendment shall, as evidenced by an Opinion of Counsel, adversely
affect the tax status of the Trust; and provided, further, that no such
amendment shall (a) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on the Collateral or
distributions that shall be required to be made for the benefit of the
Noteholders or the Holder or (b) reduce the aforesaid percentage of the
Outstanding Balance of the Notes required to consent to or to waive the
requirement for the Holder to consent to any such amendment, in either case of
clause (a) or (b) without the consent of the holders of all the outstanding
Securities and the Indenture Trustee.

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Ownership Certificate is registerable in the
Certificate Register upon surrender of this Ownership Certificate for
registration of transfer at the offices or agencies of the Certificate
Registrar, accompanied by a written instrument of transfer in form satisfactory
to the Certificate Registrar duly executed by the Holder hereof or such Holder’s
attorney duly authorized in writing, and thereupon a new Ownership Certificate
will be issued to the designated transferee. The initial Certificate Registrar
appointed under the Agreement is the Securities Administrator.

 

Except as provided in the Agreement, the Ownership Certificate is issuable only
in a minimum Percentage Interest of 100%. No service charge will be made for any
such registration of transfer or exchange, but the Owner Trustee or the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge payable in connection therewith or any expense incurred
thereby.

 

Trust Agreement                A-6     



--------------------------------------------------------------------------------

The Owner Trustee, the Certificate Paying Agent, the Certificate Registrar, the
Securities Administrator and any agent of the Owner Trustee, the Certificate
Paying Agent, the Certificate Registrar and the Securities Administrator may
treat the Holder as the owner hereof for all purposes, and none of the Owner
Trustee, the Certificate Paying Agent, the Certificate Registrar, the Securities
Administrator or any such agent shall be affected by any notice to the contrary.

 

The obligations and responsibilities created by the Agreement and the Trust
created thereby shall terminate upon the satisfaction and discharge of the
Indenture pursuant to Section 4.01 thereof and the termination of the Transfer
and Servicing Agreement.

 

Trust Agreement                A-7     



--------------------------------------------------------------------------------

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

                                                                               
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                                            

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

                                                                               
                                        
                                        
                                                            

 

the within Ownership Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing

 

                                                                               
                                        
                                        
                                                            

 

to transfer said Ownership Certificate on the books of the Certificate
Registrar, with full power of substitution in the premises.

 

I [we] further direct the Certificate Registrar to issue a new Ownership
Certificate to the above-named assignee and deliver such Ownership Certificate
to the following address:

 

                                                                               
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                                            

 

Dated:

                       

Signature by or on behalf of Assignor

           

Authorized Officer

               

Signature Guaranteed

         

Name of Institution

      NOTICE: The signature(s) of this assignment must correspond with the
name(s) on the face of this Certificate without alteration or any change
whatsoever. The signature must be guaranteed by a participant in the Securities
Transfer Agents Medallion Program, the New York Stock Exchange Medallion
Signature Program or the Stock Exchanges Medallion Program. Notarized or
witnessed signatures are not acceptable as guaranteed signatures.

 

Trust Agreement                A-8     



--------------------------------------------------------------------------------

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Paying Agent. Distributions shall be made by wire transfer in immediately
available funds to

 

                                                                               
                                        
                                        
                                                            

 

for the account of                                 
                                        
                                        
                                                                       

 

account number                                   
               or, if mailed by check, to                
                                                                              

 

                                                                               
                                        
                                        
                                                           .

 

Applicable reports and statements should be mailed to                        
                                        
                                                      

 

                                                                               
                                        
                                        
                                                           .

 

This information is provided by                              
                                        
                                        
                                       ,

 

the assignee named above, or                              
                                        
                                                             as its agent.

 

 

Signature of assignee or agent

(for authorization of wire transfer only)

 

Trust Agreement                A-9     



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF CERTIFICATE OF TRUST OF

 

HOMEBANC MORTGAGE TRUST 2005-4

 

This Certificate of Trust of HomeBanc Mortgage Trust 2005-4 (the “Trust”), is
being duly executed and filed by the undersigned, as trustee, to form a
statutory trust under the Delaware Statutory Trust Act (12 DEL. CODE, Sections
3801 et seq.) (the “Act”)

 

1. NAME. The name of the statutory trust formed hereby is “HOMEBANC MORTGAGE
TRUST 2005-4.”

 

2. DELAWARE TRUSTEE. The name and business address of the trustee of the Trust
in the State of Delaware are Wilmington Trust Company, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust
Administration.

 

3. EFFECTIVE DATE. This Certificate of Trust shall be effective on
[            ], 2005.

 

IN WITNESS WHEREOF, the undersigned, being the owner trustee of the Trust, has
executed this Certificate of Trust in accordance with Section 3811(a) of the
Act.

 

WILMINGTON TRUST COMPANY,

as Owner Trustee

By:

   

Name:

   

Title:

   

 

Trust Agreement                B-1     



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF RULE 144A INVESTMENT LETTER

 

                  Date

 

Wells Fargo Bank, NA

    as Certificate Registrar

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

 

Attention: Corporate Trust Department

 

Re: HomeBanc Mortgage Trust 2005-4

  Ownership Certificate

 

Ladies and Gentlemen:

 

In connection with our acquisition of the HomeBanc Mortgage Trust 2005-4
Ownership Certificate (the “Certificate”), we certify that (a) we understand
that the Certificate has not been registered under the Securities Act of 1933,
as amended (the “Act”), or any state securities laws and is being transferred to
us in a transaction that is exempt from the registration requirements of the Act
and any such laws, (b) we have such knowledge and experience in financial and
business matters that we are capable of evaluating the merits and risks of
investment in the Certificate, (c) we have had the opportunity to ask questions
of and receive answers from the HMB Acceptance Corp. (the “Depositor”)
concerning the purchase of the Certificate and all matters relating thereto or
any additional information deemed necessary to our decision to purchase the
Certificate, (d) we have not, nor has anyone acting on our behalf, offered,
transferred, pledged, sold or otherwise disposed of the Certificate or any
interest in the Certificate, or solicited any offer to buy, transfer, pledge or
otherwise dispose of the Certificate or any interest in the Certificate from any
person in any manner, or made any general solicitation by means of general
advertising or in any other manner, or taken any other action that would
constitute a distribution of the Certificate under the Act or that would render
the disposition of the Certificate a violation of Section 5 of the Act or any
state securities laws or require registration pursuant thereto, and we will not
act, or authorize any person to act, in such manner with respect to the
Certificate and (e) we are a “qualified institutional buyer” as that term is
defined in Rule 144A under the Act (“Rule 144A”). We are aware that the sale to
us is being made in reliance on Rule 144A.

 

We are acquiring the Certificate for our own account or for resale pursuant to
Rule 144A and understand that such Certificate may be resold, pledged or
transferred only (1) to a person reasonably believed to be a qualified
institutional buyer that purchases for its own account or for the account of a
qualified institutional buyer to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A or (2) pursuant to another
exemption from registration under the Act.

 

Trust Agreement                C-1     



--------------------------------------------------------------------------------

In addition, we hereby certify that we are not an employee benefit plan or other
retirement arrangement subject to Section 406 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or to Section 4975 of the Internal
Revenue Code of 1986, as amended (or to any other substantially similar law) or
any entity deemed to hold the plan assets of the foregoing.

 

We hereby acknowledge that under the terms of the Trust Agreement among HMB
Acceptance Corp., as Depositor, Wilmington Trust Company, as Owner Trustee, and
Wells Fargo Bank, N.A., as Securities Administrator, dated as of August 1, 2005,
no transfer of the Certificate shall be permitted to be made to any person
unless the Certificate Registrar has received a certificate from such transferee
in the form hereof.

 

We hereby indemnify the Depositor, Certificate Registrar and the Owner Trustee
against any liability that may result to either of them if our transfer or other
disposition of the Certificate (or any interest therein) is not exempt from the
registration requirements of the Act and any applicable state securities laws or
is not made in accordance with such federal and state laws, the provisions of
this certificate or the applicable provisions of the Indenture.

 

Very truly yours,

[Name of Transferee]

By:

   

Name:

   

Title:

   

 

Trust Agreement                C-2     



--------------------------------------------------------------------------------

EXHIBIT D

 

OWNER TRUSTEE FEE LETTER AGREEMENT

 

[Retained on file at:

 

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890]

 

Trust Agreement                D-1     



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF REPRESENTATION AND WARRANTY REGARDING TRANSFEREE’S

STATUS AS A REIT OR QUALIFIED REIT SUBSIDIARY

 

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-1600

Attention: HomeBanc 2005-4

 

Wells Fargo Bank, N.A.

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention: HomeBanc 2005-4

 

Re: HomeBanc Mortgage Trust 2005-4

  Ownership Certificate

 

This representation and warranty is delivered pursuant to Section 3.03 of the
Trust Agreement dated as of August 1, 2005 (the “Agreement”), among HMB
Acceptance Corp., as depositor (the “Depositor”), Wilmington Trust Company, as
owner trustee (the “Owner Trustee”), and Wells Fargo Bank, N.A., as Securities
Administrator (the “Securities Administrator”), in connection with the transfer
by [HomeBanc Mortgage Trust 2005-4 (the “Trust”) to the undersigned] [the
[transferor] to the undersigned] as beneficial owner (the “Beneficial Owner”) of
a 100% Percentage Interest in the Ownership Certificate. Capitalized terms used
but not defined in this document have the meanings ascribed to them in the
Agreement.

 

The Beneficial Owner hereby certifies that it has received a copy of the
Agreement and that it understands the restrictions on transferability of the
Ownership Certificate set forth in Section 3.03 of the Agreement and the
indemnity provisions set forth in Section 7.02 of the Agreement. In connection
with the transfer of the Ownership Certificate to the Beneficial Owner, the
Beneficial Owner represents and warrants that:

 

(1) The Beneficial Owner either (i) qualifies for taxation as a real estate
investment trust (a “REIT”) within the meaning of Sections 856 and 857 of the
Internal Revenue Code of 1986, as amended (the “Code”), (ii) is a qualified REIT
subsidiary within the meaning of Section 856(i) of the Code (a “Qualified REIT
Subsidiary”) or (iii) is an entity (a “Disregarded Entity”) that is both (A)
solely owned by an entity described in (i) or (ii) and (B) is disregarded as an
entity separate from its owner within the meaning of Section 301.7701-2(c)(2) of
the Treasury Regulations.

 

(2) The Beneficial Owner hereby agrees to be subject to the indemnification
provisions set out in Section 7.02 of the Agreement, and hereby warrants that
the Beneficial Owner shall indemnify the Trust for any income tax imposed upon
the Trust due to the Beneficial Owner’s failure to qualify as a REIT, a
Qualified REIT Subsidiary

 

Trust Agreement                E-1     



--------------------------------------------------------------------------------

or a Disregarded Entity at any time at which such Beneficial Owner owns the
Ownership Certificate.

 

(3) The Beneficial Owner hereby agrees to be subject to the provisions governing
events of default set out in the Indenture among HomeBanc Mortgage Trust 2005-4
(the “Trust”), as issuer, U.S. Bank National Association, as indenture trustee,
and Wells Fargo Bank, N.A., as Securities Administrator, dated as of August 1,
2005.

 

(4) The Beneficial Owner hereby agrees to notify the Trust within sixty (60)
days of the date on which the Beneficial Owner discovers that it has failed to
qualify as a REIT, a Qualified REIT Subsidiary or a Disregarded Entity at any
time at which the Beneficial Owner owns the Ownership Certificate.

 

(5) The Beneficial Owner is not, and on                      [date of transfer]
will not be, an employee benefit plan or other retirement arrangement subject to
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) or Section 4975 of the Code or any substantially similar applicable
law (collectively, a “Plan”) or a person acting on behalf of or investing the
assets of any such Plan to acquire the Ownership Certificate.

 

(6) The Beneficial Owner hereby acknowledges that under the terms of the
Agreement, no transfer of the Ownership Certificate shall be permitted to be
made to any person unless the Certificate Registrar has received a certificate
from such transferee to the effect that such transferee (i) is not a Plan and is
not using the assets of any Plan to acquire the Ownership Certificate and (ii)
is a REIT, a Qualified REIT Subsidiary or a Disregarded Entity.

 

(7) The Beneficial Owner will not transfer the Ownership Certificate to any
person or entity (i) as to which the Purchaser has reason to believe does not
satisfy the requirements set forth in this affidavit, and (ii) without obtaining
from the prospective Purchaser an affidavit substantially in this form and
providing to the Certificate Registrar a written statement substantially in the
form of Exhibit E to the Agreement.

 

The Holder of the Ownership Certificate will not take any action or inaction
that would cause the Trust to be subject to any United States federal income
taxation.

 

Trust Agreement                E-2     